ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_05_FR.txt.                                                                                                  348



                                       OPINION INDIVIDUELLE
                                 DE M. LE JUGE CANÇADO TRINDADE

                 [Traduction]
                                               table des matières
                                                                                          Paragraphes

                      I. L’objet et le but de la convention                                     2-9
                         1. Approche téléologique                                               4-7
                         2. Réponse de la Nouvelle‑Zélande aux questions posées par
                            un membre de la Cour                                                8-9
                     II. Un système de réglementation et de garanties collectives             10-19
                         1. Le processus collectif de prise de décisions prévu par la
                            ­convention                                               10-12
                         2. Examen des propositions de permis spéciaux à la lumière du
                             règlement13-19
                     III. La portée limitée du paragraphe 1 de l’article VIII de la
                          convention20-24
                     IV. L’évolution du droit relatif à la conservation : inter­
                         actions entre les différents systèmes                                25-26
                     V. La convention en tant qu’« instrument vivant » :
                        l’évolution de l’opinio juris communis27-40
                     VI. L’équité intergénérationnelle                                        41-47
                 VII. La conservation des espèces vivantes (mammifères marins)                48-59
                         1. Antagonisme entre conservation et exploitation : les argu-
                            ments des Parties                                                 48-51
                         2. Stocks de baleines — conservation et développement :
                            réponses des Parties et de l’Etat intervenant aux questions
                            d’un membre de la Cour                                            52-56
                         3. Appréciation générale                                             57-59
                 VIII. Les principes de prévention et de précaution : arguments
                       des Parties et de l’État intervenant                                   60-71
                     IX. Les réponses des experts et les incertitudes demeurant
                         autour de la « recherche scientifique » (au titre de
                         ­
                         JARPA II)                                                            72-74
                     X. Des appels réitérés, sous les auspices de la convention de
                        1946, en faveur d’une utilisation non létale des cétacés              75-79
                     XI. Observations finales sur le programme JARPA II et les
                         exigences de la convention de 1946 et du règlement qui
                         lui est annexé                                                       80-90
                                                         *
                                                                                                 126




8 CIJ1062.indb 381                                                                                      18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 349

                    1. Si je me suis associé à la majorité en votant en faveur de l’adoption
                 du présent arrêt en l’affaire relative à la Chasse à la baleine dans l’Antarc-
                 tique (Australie c. Japon ; Nouvelles-Zélande (intervenant)), j’aurais
                 néanmoins souhaité voir approfondir certains points. J’estime donc
                 devoir, dans la présente opinion individuelle, faire état des fondements de
                 ma position personnelle à cet égard, et je reviendrai à cet effet sur les points
                 suivants : a) l’objet et le but de la convention internationale pour la régle-
                 mentation de la chasse à la baleine (dénommée ci‑après la « convention
                 de 1946 » ou la « convention ») (approche téléologique) ; b) l’existence
                 d’un système de réglementation et de garanties collectives ; c) la portée
                 limitée du paragraphe 1 de l’article VIII de la convention ; d) l’évolution
                 du droit relatif à la conservation et les inter­actions entre les différents
                 systèmes ; e) la convention en tant qu’« instrument vivant » et l’évolution
                 de l’opinio juris communis ; f) l’équité intergénérationnelle ; g) la conserva-
                 tion des espèces vivantes (mammifères marins) ; h) le principe de préven-
                 tion et le principe de précaution ; i) les incertitudes qui demeurent autour
                 de la « recherche scientifique » (pratiquée dans le cadre du programme
                 JARPA II). Je pourrai à partir de là formuler certaines conclusions sur le
                 programme JARPA II et les prescriptions de la convention et du règle-
                 ment qui lui est annexé.


                                   I. L’objet et le but de la convention

                        2. J’estime nécessaire de commencer par examiner l’objet et le but de la
                    convention de 1946, afin d’établir le contexte dans lequel s’inscriront
                    ­l’interprétation de l’article VIII de la convention et l’analyse de la ques-
                 tion de savoir si le Japon s’est acquitté des obligations que lui imposent
                 cette convention et le règlement qui lui est annexé (voir ci‑dessous).
                 Les deux Parties en litige — l’Australie et le Japon — et l’Etat interve-
                 nant, la ­Nouvelle–Zélande, ont de fait accordé beaucoup d’attention à
                 cette ­question. Quant à moi, il m’apparaît que le choix d’adopter un
                 ­instrument doté de son propre organe de contrôle accrédite l’idée que
                  la conservation était l’un des objectifs visés, l’objet et le but de la conven-
                  tion ne se réduisant certainement pas au développement du secteur
                  baleinier.
                        3. Tenter de réduire cet objet et ce but à la protection ou au dévelop-
                  pement de l’industrie baleinière irait du reste à l’encontre de la logique
                  qui sous‑tend la convention dans son ensemble, et de son économie
                  ­générale. Si son but premier s’était résumé à assurer la protection et le
                   développement du secteur baleinier, la convention aurait, globalement,
                   été structurée de manière différente. Le fait qu’il s’agisse d’un traité
                   multilatéral auquel sont parties des Etats qui ne pratiquent pas la
                   ­
                   chasse à la baleine incite également à considérer que l’objet et le but
                   de la convention ne sauraient être limités au développement de l’industrie
                   baleinière. Dans la même logique, l’adoption, dans le cadre de la
                   ­convention, d’un moratoire sur la chasse commerciale accrédite l’idée

                                                                                             127




8 CIJ1062.indb 383                                                                                  18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 350

                 que la conservation des populations baleinières en est une composante
                 essentielle.

                                              1. Approche téléologique
                     4. Je voudrais maintenant me pencher brièvement sur le préambule de
                 la convention, qui contient des indications quant à l’objet et au but de
                 celle‑ci. Tout d’abord, il y est pris acte de l’« intérêt » qu’ont « les nations
                 du monde … à sauvegarder, au profit des générations futures, les grandes
                 ressources naturelles représentées par les stocks de baleines », ce qui me
                 semble conforter l’idée d’un objectif consistant à assurer la conservation et
                 la protection des baleines. Ensuite, d’autres alinéas renvoient à une « régle-
                 mentation » de la chasse à la baleine visant à assurer la conservation
                 et l’accroissement des stocks de baleines. Enfin, il est précisé dans le pré-
                 ambule que les Etats parties ont « décidé de conclure une convention des-
                 tinée à assurer la conservation appropriée des stocks de baleines et … ainsi
                 donner à l’industrie baleinière la possibilité de se développer d’une manière
                 méthodique ».
                     5. Il apparaît ainsi que la conservation et la reconstitution des stocks
                 de baleines constituent bien l’objet et le but premiers de la convention.
                 Celle‑ci prévoit par ailleurs un mécanisme apte à lui permettre d’évoluer
                 au gré des changements et des nouveaux défis. La commission baleinière
                 internationale (dénommée ci‑après la « CBI » ou la « commission ») a en
                  effet pour vocation expresse (aux termes de l’article VI) de faire des
                  recommandations aux Etats parties, sous forme de résolutions que ceux‑ci
                  sont tenus de prendre en considération de bonne foi. Or la pratique de
                  la CBI, telle que constituée par les résolutions successives qu’elle a adop-
                 tées, semble venir conforter l’idée que la conservation des stocks de
                 baleines est un objectif central de la convention. La CBI a en effet, dans
                 un certain nombre de ces résolutions, mis l’accent sur les méthodes de
                 recherche non létales, ce qui témoigne d’un souci d’assurer la conserva-
                 tion des peuplements baleiniers 1. Dès lors, les ressources baleinières ne
                 sauraient, à mon sens, être utilisées au détriment de la conservation des
                 stocks de baleines.
                     6. Le règlement annexé à la convention fait partie intégrante de celle‑ci,
                 et a la même valeur juridique : il a été régulièrement modifié pour suivre
                 les évolutions internationales en matière de protection de l’environne-
                 ment. Les Etats parties ont ainsi à leur disposition un régime qui leur
                 permet d’agir ensemble dans l’intérêt commun, établissant un juste équi-
                 libre entre conservation et exploitation des ressources baleinières.
                 La convention, adoptée en 1946 pour mettre fin à la surexploitation de
                 ces ressources, présentait deux nouveautés par rapport aux premiers
                 ­traités régissant la chasse à la baleine : la création de la CBI (en vertu


                    1 Voir, par exemple, la résolution 2007‑3 (résolution sur l’utilisation non létale des

                 cétacés) ; résolution 2007‑1 (résolution sur JARPA).

                                                                                                     128




8 CIJ1062.indb 385                                                                                           18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 351

                 de l’article III) et l’insertion, en annexe, d’un règlement garantissant
                 ainsi un contrôle destiné à assurer la conservation et la reconstitu-
                 tion des stocks de baleines. La communauté internationale était ainsi
                 désormais dotée d’un dispositif multilatéral dont la vocation était
                 d’empêcher les Etats d’agir unilatéralement, aux fins de favoriser la
                 ­
                 conservation.
                    7. L’objet et le but de la convention doivent être interprétés à la lumière
                 de son libellé, de l’organe de contrôle qu’elle a établi, et de son statut
                 de traité multilatéral regroupant aussi bien des nations baleinières que
                 des nations non baleinières. Il en ressort que le principe directeur de
                 cette convention est la conservation et la reconstitution des stocks de
                 baleines — éléments qui ne sauraient être mis sur un pied d’égalité avec le
                 développement durable de l’industrie baleinière ou la protection de la
                 chasse commerciale. Un Etat partie — qu’il s’agisse du Japon ou d’un
                 autre — ne peut déterminer de manière unilatérale si son programme
                 satisfait réellement à l’objet ou au but de la convention, ou à l’objectif de
                 conservation.

                               2. Réponse de la Nouvelle‑Zélande aux questions posées
                                             par un membre de la Cour
                    8. A cet égard, à l’audience qui s’est tenue devant la Cour le 8 juil-
                 let 2013, il m’a semblé utile de poser à l’Etat intervenant, la Nouvelle‑­
                 Zélande, les questions suivantes :
                           « 1. Selon vous, le fait que la convention soit un traité multilatéral
                         ayant institué un organe de contrôle a‑t‑il une incidence sur l’inter-
                         prétation de son objet et de son but ?

                            2. Dans vos observations écrites (du 4 avril 2013), vous avez dit
                         que la convention avait pour objet et pour but « de remplacer la
                         chasse à la baleine non réglementée menée de façon unilatérale par
                         les Etats par un mécanisme de réglementation collective destiné à
                         servir les intérêts des parties en matière de conservation et de gestion
                         appropriées des baleines » (p. 16, par. 33). S’agit‑il là, selon vous,
                         d’une interprétation aujourd’hui largement admise de l’objet et du
                         but de la convention ? » 2
                    9. En réponse, la Nouvelle‑Zélande a commencé par rappeler que, à la
                 différence de l’accord international pour la réglementation de la chasse à la
                 baleine de 1937, la convention de 1946 s’appuyait sur une commission per-
                 manente (la CBI) investie d’un rôle de contrôle, ce qui témoignait selon elle
                 d’une volonté de mener à bien une « entreprise collective » et d’une recon-
                 naissance du fait que la conservation des baleines devait « s’inscrire dans le
                 cadre d’un effort international ». Pour la Nouvelle‑Zélande, il convient en


                     2   CR 2013/17, 8 juillet 2013, p. 49‑50.

                                                                                             129




8 CIJ1062.indb 387                                                                                  18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 352

                 somme d’examiner l’objet et le but de la convention de 1946 à la lumière de
                 l’intérêt collectif en matière de conservation et de gestion des stocks de
                 baleines 3. La Nouvelle‑Zélande affirme ensuite que la CBI est désormais
                 reconnue comme l’organe ayant vocation à assurer cette conservation et
                 cette gestion. Le rôle de réglementation collective qui lui a été dévolu s’ins-
                 crit selon elle dans le droit fil de la convention des Nations Unies sur le
                 droit de la mer, qui impose aux Etats (en son article 65) de coopérer en vue
                 d’assurer la protection des mammifères marins, par l’intermédiaire des
                 organisations internationales appropriées. A son sens, cet effort de conser-
                 vation relève désormais d’une « responsabilité collective » et les membres de
                 la CBI doivent « œuvrer collectivement à l’amélioration des conditions de
                 conservation et de gestion des populations et des stocks de baleines sur la
                 base d’éléments scientifiques et par le biais de mesures concertées » 4.


                      II. Un système de réglementation et de garanties collectives

                     1. Le processus collectif de prise de décisions prévu par la convention
                    10. Une juste analyse du régime collectif établi par la convention est
                 essentielle pour bien comprendre et traiter les questions en jeu en la pré-
                 sente affaire. Selon moi, le mécanisme créé par la convention vise en effet
                 à remplacer un modèle unilatéral et non réglementé de chasse à la baleine
                 par un système de réglementation et de garanties collectives destiné à pro-
                 téger les intérêts des Etats parties en matière de conservation et de gestion
                 appropriées des stocks. A mon sens, la structure de la convention atteste
                 que l’un des buts recherchés est d’apporter des garanties à tous, par l’effet
                 d’une réglementation collective, pour l’ensemble des activités associées à
                 la chasse à la baleine. Cette réglementation collective passe par un proces-
                 sus collectif de prise de décisions mis en œuvre au sein de la CBI, qui
                 adopte des réglementations et des résolutions (voir ci‑dessus).
                    11. Il convient en outre de rappeler que la CBI peut également adopter,
                 à l’intention de l’un quelconque ou de l’ensemble des gouvernements
                 contractants, des recommandations à propos de questions ayant trait soit
                 aux baleines et à la chasse à la baleine, soit aux objectifs et aux buts de la
                 convention. A mes yeux, ces recommandations et résolutions témoignent
                 de la conception qu’ont collectivement les parties à la convention de la
                 protection de leurs intérêts en matière de conservation et de gestion appro-
                 priées des stocks de baleines. En outre, le nombre d’Etats membres de la
                 CBI a augmenté au fil des ans, beaucoup d’entre eux n’ayant aucune tra-
                 dition ou industrie baleinière ; aussi y a‑t‑il lieu de penser que leur intérêt
                 commun serait la conservation et la gestion des populations baleinières
                 elles‑mêmes, et non le seul maintien de l’industrie baleinière.
                    3 Voir réponses de la Nouvelle‑Zélande aux questions posées par le juge Cançado Trin-

                 dade à la fin de l’audience publique qui s’est tenue le 8 juillet 2013 à 10 heures et le 12 juillet
                 2013, p. 4‑5, par. 1‑3.
                    4 Ibid., p. 8‑9, par. 1‑4.



                                                                                                               130




8 CIJ1062.indb 389                                                                                                     18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 353

                    12. Ainsi, la nature et la structure de la convention de 1946, et le fait qu’il
                 s’agisse d’un instrument multilatéral (auquel sont parties tant des nations
                 baleinières que des nations non baleinières), doté d’un organe de contrôle
                 qui émet des résolutions et des recommandations, témoignent du caractère
                 collectif du processus décisionnel et des garanties offertes par la convention.
                 A la lumière de son objet et de son but, il est de même clair que la conven-
                 tion prévoit un système de réglementation et de garanties collectives.

                                 2. Examen des propositions de permis spéciaux
                                          à la lumière du règlement
                    13. De fait, la CBI a, dans maintes résolutions, fourni au comité scienti-
                 fique des lignes directrices en vue de l’examen des permis spéciaux auquel il
                 lui faut procéder en vertu du paragraphe 30 du règlement annexé à la
                 convention. Cet examen est destiné à modifier les projets qui ne satisfont pas
                 aux conditions requises. L’on est donc en droit d’espérer, notamment, que
                 des méthodes non létales seront utilisées chaque fois que possible, sur la base
                 des résolutions successives par lesquelles la CBI a formulé le souhait que les
                 informations scientifiques soient recueillies sans qu’il soit besoin de mettre à
                 mort des baleines « en vue de recherches scientifiques ». Conformément aux
                 résolutions de la CBI, le comité scientifique a, pour sa part, élaboré un
                 ensemble de lignes directrices qu’il applique dans le cadre de sa mission
                 d’évaluation des permis spéciaux (en vertu du paragraphe 30 du règlement).
                    14. Dans la présente instance, cette pratique a été portée à l’attention
                 de la Cour par, notamment, la Nouvelle‑Zélande 5, qui a également relevé
                 que, dans plus de vingt-cinq résolutions adoptées à la suite de l’examen
                 par le comité scientifique de propositions de permis spéciaux (délivrés au
                 titre de l’article VIII de la convention), la CBI a systématiquement recom-
                 mandé aux Etats parties concernés de ne « pas donner suite à l’activité
                 envisagée lorsque le comité scientifique consid[érait] qu’elle ne répond[ait]
                 pas aux critères du comité » 6. Tel est le cas des résolutions de la CBI
                 1987‑1, 1987‑2, 1987‑3, 1987‑4, 1989‑1, 1989‑2, 1989‑3, 1990‑1, 1990‑2,
                 1991‑2, 1991‑3, 1993‑7, 1993‑8, 1994‑9, 1994‑10, 1994‑11, 1995‑9, 1996‑7,
                 1997‑5, 1997‑6, 2000‑4, 2000‑5, 2001‑7, 2001‑8, 2003‑2, 2003‑3, 2005‑1 et
                 2007‑1 7. Il est donc clair que la communauté internationale peut
                 aujourd’hui se prévaloir d’un régime de réglementation et de garanties
                 collectives, sous les auspices de la convention (voir également ci-dessous).
                    15. Fondées sur les résolutions de la CBI, les lignes directrices du comité
                 scientifique visent à aider celui‑ci à s’acquitter correctement de sa mission
                 d’examen des propositions de permis spéciaux et des résultats scientifiques
                 obtenus dans le cadre des programmes en cours ou échus. Conformément
                 aux plus récentes de ses lignes directrices, adoptées en 2008 (annexe P), le

                     5 Aussi bien dans ses observations écrites du 4 avril 2013 que dans ses plaidoiries ;

                 cf. observations écrites de la Nouvelle‑Zélande, 4 avril 2013, p. 30‑33, par. 55‑60, et
                 CR 2013/17, 8 juillet 2013, p. 30‑31, par. 50‑54, et p. 39, par. 14.
                     6 Observations écrites de la Nouvelle‑Zélande du 4 avril 2013, p. 56, par. 98.
                     7 Ibid., p. 56, par. 98, note 195.



                                                                                                     131




8 CIJ1062.indb 391                                                                                           18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 354

                 comité scientifique met notamment l’accent, lors du processus d’examen,
                 sur la possibilité de recourir à des méthodes de recherche non létales, sur
                 les objectifs, la méthodologie et les tailles des échantillons, ainsi que sur la
                 question de savoir si les prises risquent d’avoir pour les stocks des effets
                 dommageables (par. 2‑3). En outre, l’activité proposée doit faire l’objet
                 d’un suivi sous forme d’examens périodiques et finaux. Les Etats disposent
                 donc, à l’évidence, d’une très faible marge de manœuvre pour prendre des
                 mesures unilatérales et exercer librement leur volonté.
                    16. Il ressort clairement des termes du paragraphe 30 du règlement 8
                 qu’un Etat partie envisageant d’octroyer un permis spécial a l’obligation
                 d’en communiquer la teneur au secrétariat de la CBI avant sa délivrance,
                 et ce, en temps suffisamment opportun pour permettre au comité scienti-
                 fique de l’examiner et de formuler ses observations. Ce paragraphe joue
                 ainsi un rôle important dans tout l’édifice de la convention, et aux fins de
                 la réalisation de l’objet et du but de celle‑ci. Il établit une procédure
                 d’examen qui doit être suivie lorsque l’octroi de permis spéciaux est envi-
                 sagé et qui sert de mécanisme permettant à la CBI d’encadrer la déli-
                 vrance de tels permis.

                    17. Il s’ensuit que, même si les recommandations et les avis du comité
                 scientifique de la CBI ne leur sont pas opposables en eux‑mêmes, les Etats
                 souhaitant délivrer un permis spécial doivent les prendre en considération
                 bona fide. Il ressort clairement du libellé du paragraphe 30 que l’obliga-
                 tion de soumettre préalablement à la CBI les propositions de permis spé-
                 ciaux a été spécifiquement établie pour permettre au comité scientifique
                 de les « examiner et de formuler un avis » à leur égard. Il me semble que,
                 si les Etats pouvaient décider à leur guise de prendre ou non en considé-
                 ration les avis et les recommandations de la CBI et du comité scientifique,
                 cette disposition serait privée de tout sens et appelée à rester lettre morte ;
                 la procédure d’examen se trouverait en quelque sorte réduite à un système
                 de blanc‑seing dans le cadre duquel les Etats souhaitant délivrer un per-
                 mis pourraient, à leur convenance, choisir de ne tenir aucun compte des
                 avis et recommandations de ces organes.
                    8 Le paragraphe 30 du règlement énonce qu’il appartient à tout Etat partie de fournir

                 au secrétaire de la CBI ses propositions de permis scientifiques
                       « avant leur délivrance et dans un délai suffisant pour permettre au comité scienti-
                       fique de les examiner et de formuler un avis à ce sujet. Les propositions de permis
                       doivent préciser : a) les objectifs de la recherche ; b) le nombre, le sexe, la taille et la
                       population des animaux à capturer ; c) les possibilités de participation aux recherches
                       de scientifiques provenant d’autres pays ; et d) les effets potentiels de cette chasse sur
                       la conservation de la population concernée. »
                    En outre, est‑il précisé, les propositions de permis
                       « font l’objet d’un examen et de commentaires du comité scientifique lors des réunions
                       annuelles dans la mesure du possible. Si des permis sont octroyés avant la réunion
                       annuelle suivante, le Secrétaire envoie les propositions de permis aux membres du
                       comité scientifique par courrier afin qu’elles puissent être commentées et examinées.
                       Les résultats préliminaires de toute recherche issue des permis sont présentés lors de
                       la réunion annuelle suivante du comité scientifique. »

                                                                                                              132




8 CIJ1062.indb 393                                                                                                    18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 355

                    18. Le paragraphe 30 crée donc, à la charge de l’Etat qui souhaite
                 ­ élivrer un permis spécial, une obligation positive (de nature procédu-
                 d
                 rale) 9 de coopérer avec la CBI et le comité scientifique. Il serait contraire
                 au but du paragraphe 30, me semble‑t‑il, qu’un Etat partie puisse s’esti-
                 mer en droit de délivrer un permis spécial sans avoir coopéré avec la CBI
                 et le comité scientifique, ou sans tenir le moindre compte des vues expri-
                 mées par d’autres Etats parties à travers les avis et les recommandations
                 de ces organes.
                    19. Dans son rapport de 2006 (p. 50), le comité scientifique a estimé
                 que la proposition de programme de JARPA II fournissait les précisions
                 exigées par le paragraphe 30 du règlement. L’on est ici en présence,
                 comme je l’ai déjà indiqué, d’un système de réglementation et de garanties
                 collectives instauré par la convention de 1946. Dans ce contexte, la Cour
                 a jugé, à propos d’autres questions, que l’Etat défendeur n’avait pas agi
                 en conformité avec les paragraphes 10 d), 10 e) et 7 b) du règlement 10
                 annexé à la convention (points 3‑5 du dispositif).


                                     III. La portée limitée du paragraphe 1
                                        de l’article VIII de la convention

                   20. Il convient de déterminer quelles sont les conditions qu’un pro-
                 gramme de chasse à la baleine doit remplir pour pouvoir être considéré
                 comme ayant été conçu « en vue de recherches scientifiques », à la lumière,
                 d’une part, de l’existence d’un mécanisme de contrôle et, d’autre part, des
                 arguments développés par les Parties en litige et par l’Etat intervenant
                 quant à la portée de l’article VIII 11. A cet égard, la principale question
                    9 Au sujet de la notion d’obligation positive dans un autre contexte, voir, par exemple,

                 D. Xenos, The Positive Obligations of the State under the European Convention of Human
                 Rights, Londres/New York, Routledge, 2012, p. 57‑141.
                    10 Le paragraphe 10 d) du règlement instaure un moratoire interdisant aux usines flot-

                 tantes ou aux navires baleiniers attachés à des usines flottantes de capturer, tuer ou traiter
                 des baleines (cachalots, orques et baleines à fanons), à l’exception des petits rorquals. Le
                 paragraphe 10 e) prévoit en outre la réalisation d’une « évaluation exhaustive » des effets
                 des captures sur les populations de baleines et la fixation d’autres limites de capture. Quant
                 au paragraphe 7 b), il interdit de chasser la baleine à des fins commerciales dans le sanc-
                 tuaire de l’océan Austral (interdiction qui doit faire l’objet d’un examen tous les dix ans).
                    11 Le paragraphe 1 de l’article VIII de la convention se lit comme suit :

                           « Nonobstant toute disposition contraire de la présente convention, chaque
                       gouvernement contractant pourra accorder à l’un quelconque de ses ressortissants
                       un permis spécial autorisant l’intéressé à tuer, capturer et traiter des baleines en vue
                       de recherches scientifiques et subordonnant cette autorisation aux restrictions en ce
                       qui concerne le nombre et à telles autres conditions que le gouvernement contractant
                       jugera opportunes ; les baleines pourront être tuées, capturées ou traitées conformé-
                       ment aux prévisions du présent article sans qu’il y ait lieu de se conformer aux dispo-
                       sitions de la présente convention. Chaque gouvernement contractant devra porter
                       immédiatement à la connaissance de la commission toutes les autorisations de cette
                       nature qu’il aura accordées. Un gouvernement contractant pourra révoquer à tout
                       moment un permis spécial par lui accordé. »

                                                                                                          133




8 CIJ1062.indb 395                                                                                                18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 356

                 qui se pose est celle de savoir si le programme soumis à un permis spécial
                 doit être mené uniquement en vue de recherches scientifiques, à l’exclu-
                 sion de toute autre fin. En d’autres termes, un même programme peut‑il,
                 outre la recherche scientifique, avoir — par exemple — pour objectif la
                 vente de viande de baleine ?
                      21. De mon point de vue, le paragraphe 1 de l’article VIII de la conven-
                 tion ne doit pas être interprété en un sens si large qu’il puisse aller à
                 ­l’encontre de l’objet et du but du cadre normatif constitué par la conven-
                  tion dans son ensemble. Il semble faire exception audit cadre normatif
                  et devrait donc être interprété de manière restrictive. La délivrance
                  de ­permis spéciaux répond, à mon sens, à un objectif particulier, qui est
                  de ménager la possibilité d’entreprendre des recherches scientifiques ;
                  aucune autre finalité ne semble admise par l’article VIII et ne sau-
                  rait être couverte par l’exception prévue en son paragraphe 1, qui, selon
                  moi, s’applique uniquement et spécifiquement aux programmes de
                  recherche scientifique. Si un programme ayant des objectifs multiples
                  (dont celui de mener des « recherches scientifiques ») pouvait faire l’ob-
                  jet d’un permis spécial au titre du paragraphe 1 de l’article VIII,
                  cette ­ disposition n’aurait pas été rédigée comme elle l’a été : le para-
                  graphe 1 de l’article VIII est en effet libellé en des termes (« en vue de »)
                  qui semblent indiquer clairement qu’un permis spécial ne doit être déli-
                  vré qu’aux fins de la recherche scientifique ; si tel n’était pas le cas, l’ex-
                  pression « ou en vue d’autres activités » aurait vraisemblablement été
                  ajoutée.
                      22. La Cour a conclu que les permis spéciaux délivrés par le Japon
                  dans le cadre de JARPA II « n’entr[aient] pas dans les prévisions du
                  ­paragraphe 1 de l’article VIII » de la convention (point 2 du dispositif).
                   Quant à la question de savoir si l’Etat qui souhaite délivrer un per-
                  mis ­spécial au titre du paragraphe 1 de l’article VIII jouit d’un pouvoir
                  discrétionnaire pour déterminer si le programme de chasse à la baleine
                  est conçu « en vue de recherches scientifiques », elle ne peut être tran-
                  chée à bon escient qu’eu égard au cadre global dans lequel s’inscrit la
                  convention en tant que traité multilatéral, désormais doté de son
                  propre mécanisme de contrôle. Un Etat habilité à délivrer un permis n’a
                  donc pas carte blanche pour décider que tel ou tel programme de
                  chasse à la baleine est mené « en vue de recherches scientifiques ». Il
                  ne ­suffit pas à un Etat partie de présenter son programme comme « mené
                   en vue de recherches scientifiques » — encore lui faut‑il en apporter la
                   preuve.
                      23. Selon moi, un pouvoir discrétionnaire qui ne serait soumis à aucune
                   restriction serait contraire à l’objet et au but de la convention, ainsi qu’à
                   l’idée d’une réglementation multilatérale. L’Etat qui délivre un permis spé-
                  cial doit prendre en considération les résolutions de la CBI, qui reflètent
                  les vues d’autres Etats parties sur ce que recouvre la « recherche scienti-
                  fique ». S’il est inutile de chercher à donner une définition universelle de
                  cette notion, un Etat partie qui cherche à déterminer si un programme est
                  mené « en vue de recherches scientifiques » afin de délivrer un permis spé-

                                                                                             134




8 CIJ1062.indb 397                                                                                  18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 357

                 cial au titre du paragraphe 1 de l’article VIII a, à mon sens, le devoir de
                 respecter les principes de prévention et de précaution (voir ci-dessous).
                    24. L’article VIII devant selon moi être interprété à la lumière de l’objet
                 et du but de la convention dans son ensemble, dont il fait partie intégrante,
                 on ne saurait y voir un régime ou un système « se suffisant à lui‑même »,
                 car cela ferait échec à ces mêmes objet et but. En résumé, il m’apparaît que,
                 conformément à ces derniers (voir ci‑dessus), un Etat partie ne dispose pas
                 d’un pouvoir discrétionnaire absolu, qui lui permettrait de choisir le sens
                 à donner à la « recherche scientifique » ou de décider que tel ou tel pro-
                 gramme de chasse à la baleine est mené « en vue de recherches scienti-
                 fiques ». L’interprétation et l’application de la convention au cours de ces
                 dernières années témoignent de l’abandon progressif de l’unilatéralisme au
                 profit de la conservation multilatérale des ressources marines vivantes, ne
                 laissant aucun doute sur le caractère limité de la portée du paragraphe 1
                 de l’article VIII de la convention.


                           IV. L’évolution du droit relatif à la conservation :
                                interactions entre les différents systèmes

                    25. Aucun des instruments internationaux relatifs à la conservation
                 — qui se sont multipliés au cours des dernières décennies — n’est envisa-
                 geable séparément des autres : la coexistence de traités internationaux
                 d’un genre similaire appelait une vision systémique, qui, en toute logique,
                 s’est imposée au cours de ces dernières années. L’on citera ici la conven-
                 tion sur le commerce international des espèces de faune et de flore sau-
                 vages menacées d’extinction de 1973 (CITES), la convention sur la
                 conservation des espèces migratrices appartenant à la faune sauvage
                 de 1979, la convention sur la conservation de la faune et la flore marines
                 de l’Antarctique de 1980, la convention des Nations Unies sur le droit
                 de la mer de 1982 ou encore la convention sur la diversité biologique
                 de 1992.
                    26. Cette vision systémique semble gagner du terrain depuis quelques
                 années. Ainsi, lors de sa cinquième réunion, en 2000, la conférence des
                 Etats parties à la convention sur la diversité biologique a fait allusion aux
                 « interactions entre les changements climatiques et la conservation et l’utili-
                 sation durable de la diversité biologique dans un certain nombre de
                 domaines thématiques et intersectoriels », dont, notamment, la diversité
                 biologique marine et côtière 12. En ce qui concerne la convention internatio-
                 nale pour la réglementation de la chasse à la baleine, l’ouvrage académique
                 le plus complet à ce jour consacré au régime juridique qu’elle a institué
                 — le livre de Patricia W. Birnie — va dans le sens d’une interprétation
                 téléologique de la convention, mettant en avant l’importance croissante de
                 la conservation dans l’interprétation et l’application, en constante évolution,

                    12 Convention sur la diversité biologique, Evaluations scientifiques — Note du secrétaire

                 exécutif, doc. UNEP/CBD/SBSTTA/10/7, du 5 novembre 2004, p. 8, par. 29.

                                                                                                        135




8 CIJ1062.indb 399                                                                                              18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 358

                 de cet instrument ; l’auteur relève en outre que des traités d’un genre simi-
                 laire (tels que la convention CITES) ont aidé à identifier les nombreuses
                 questions intéressant la communauté internationale dans son ensemble,
                 dont, par exemple, la protection de la faune et de la flore sauvages 13.


                            V. La convention en tant qu’« instrument vivant » :
                                  l’évolution de l’opinio juris communis

                    27. L’interprétation et l’application des traités précités à la lumière de
                 cette vision systémique ont contribué à la formation graduelle d’une opi-
                 nio juris communis dans ce domaine du droit international contemporain.
                 Dans son arrêt en la présente affaire, la Cour rappelle que, en 1950, la
                 CBI a établi un comité scientifique, qui l’aide à s’acquitter de ses fonc-
                 tions ; depuis le milieu des années 1980, le comité scientifique procède à
                 l’examen des permis spéciaux sur la base de lignes directrices établies ou
                 approuvées par la commission (par. 47). En outre, la CBI est habilitée à
                 émettre des recommandations (en vertu de l’article VI de la convention)
                 qui peuvent (lorsqu’elles sont adoptées par consensus ou à l’unanimité)
                 être pertinentes aux fins de l’interprétation de la convention ou du règle-
                 ment qui lui est annexé (par. 46). Comme la Cour elle‑même l’a dit, la
                 convention, du fait des fonctions conférées à la commission, est un « ins-
                 trument en constante évolution » (par. 45).
                    28. Dans l’arrêt, la Cour affirme ensuite que les Etats parties à la
                 convention sont « tenus de coopérer avec la CBI et le comité scientifique »
                 et qu’« ils doivent tenir dûment compte des recommandations les invitant
                 à évaluer la faisabilité d’autres méthodes [de recherche], non létales »
                 (par. 83). A cet égard, elle rappelle notamment que « les deux experts cités
                 par l’Australie ont fait état d’importantes avancées réalisées dans le
                 domaine des techniques non létales au cours des vingt dernières années »
                 (par. 137). L’arrêt adopté en ce 31 mars 2014 est donc susceptible de jouer
                 un rôle important pour l’avenir de la CBI, et de garantir la survie de la
                 convention elle‑même en tant qu’« instrument vivant » capable de conti-
                 nuer à répondre aux besoins de la communauté internationale et aux nou-
                 veaux défis auxquels elle doit aujourd’hui faire face dans ce domaine.
                    29. Ce n’est pas la première fois que la Cour reconnaît que les conven-
                 tions et traités internationaux sont des « instruments vivants ». Dans son
                 célèbre avis consultatif du 21 juin 1971 en l’affaire de la Namibie, la Cour,
                 faisant référence au système des mandats de l’ère de la Société des Nations,
                 avait ainsi jugé que
                     13 P. W. Birnie, International Regulation of Whaling : From Conservation of Whaling to

                 Conservation of Whales and Regulation of Whale Watching, vol. II, New York/Londres/
                 Rome, Oceana Publications, 1985, p. 583 et 635. L’auteur met en outre en avant le travail
                 que ne cesse d’accomplir la CBI, plusieurs de ses résolutions traitant d’un « vaste éventail
                 de nouvelles questions », telles que les critères relatifs à la chasse de subsistance aborigène,
                 les petits cétacés, la création de sanctuaires, la préservation des habitats, la « mise à mort
                 sans cruauté », les moyens de décourager la chasse ; cf. ibid., vol. II, p. 641.

                                                                                                            136




8 CIJ1062.indb 401                                                                                                  18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 359

                       « les notions consacrées par l’article 22 du Pacte … n’étaient pas
                       ­statiques mais par définition évolutives … [Q]uand elle envisage les
                        institutions de 1919, la Cour doit prendre en considération les
                        ­transformations survenues dans le demi‑siècle qui a suivi et son inter-
                         prétation ne peut manquer de tenir compte de l’évolution que le droit
                         a ultérieurement connue grâce à la Charte des Nations Unies et à la
                         coutume. De plus, tout instrument international doit être interprété
                         et appliqué dans le cadre de l’ensemble du système juridique en
                         vigueur au moment où l’interprétation a lieu. Dans le domaine
                         auquel se rattache la présente procédure, les cinquante dernières
                         années ont marqué, comme il est dit plus haut, une évolution impor-
                         tante… Dans ce domaine comme dans les autres, le corpus juris gen-
                         tium s’est beaucoup enrichi et, pour pouvoir s’acquitter fidèlement de
                         ses fonctions, la Cour ne peut l’ignorer. » (Conséquences juridiques
                         pour les Etats de la présence continue de l’Afrique du Sud en Namibie
                         (Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil
                         de sécurité, avis consultatif, C.I.J. Recueil 1971, p. 31-32, par. 53.)
                    30. Dans son arrêt du 25 septembre 1997 en l’affaire relative au Projet
                 Gabčíkovo‑Nagymaros (Hongrie/Slovaquie), la CIJ a jugé que « de nou-
                 velles normes du droit de l’environnement, récemment apparues, [étaient]
                 pertinentes pour l’exécution du traité » de 1977 en vigueur entre la Hongrie
                 et la Slovaquie, qui se trouvait en cause, et précisé que les parties à cette
                 affaire étaient tenues, « en s’acquittant de leurs obligations de veiller à ce
                 que la qualité des eaux du Danube ne soit pas compromise et à ce que la
                 protection de la nature soit assurée, de tenir compte des nouvelles normes
                 en matière d’environnement ». Ainsi, le traité en question n’était « pas un
                 instrument figé [mais était] susceptible de s’adapter à de nouvelles normes
                 du droit international » (C.I.J. Recueil 1997, p. 67-68, par. 112).
                    31. D’autres juridictions internationales contemporaines ont adopté une
                 même interprétation évolutive. La Cour européenne des droits de l’homme
                 a ainsi, dans son arrêt du 25 avril 1978 en l’affaire Tyrer c. Royaume‑Uni,
                 affirmé que la convention européenne des droits de l’homme était un « ins-
                 trument vivant à interpréter … à la lumière des conditions de vie actuelles »
                 (par. 31). Par la suite, elle a réitéré expressis verbis cet obiter dictum dans
                 l’arrêt qu’elle a rendu le 23 mars 1995 sur les exceptions préliminaires en
                 l’affaire Loizidou c. Turquie, ajoutant que les dispositions de la convention
                 européenne, en tant qu’il s’agissait d’un « instrument vivant »,
                       « ne [pouvaient] s’interpréter uniquement en conformité avec les
                       intentions de leurs auteurs telles qu’elles [avaient été] exprimées voici
                       plus de quarante ans … En outre, l’objet et le but de la convention,
                       ­instrument de protection des êtres humains, appel[ai]ent à interpréter
                        et à appliquer ses dispositions d’une manière qui en rende les exi-
                        gences concrètes et effectives. » (Requête no 5856/72, par. 71‑72.)
                   32. La Cour interaméricaine des droits de l’homme (CIDH), dans son
                 arrêt du 31 août 2001 en l’affaire Communauté Mayagna (Sumo) Awas

                                                                                             137




8 CIJ1062.indb 403                                                                                  18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 360

                 Tingni c. Nicaragua, écrivait que : « [l]es traités relatifs aux droits de
                 l’homme sont des instruments vivants, dont l’interprétation doit s’adapter
                 à l’évolution des temps et, en particulier, aux conditions de vie présentes »
                 (par. 146). Dans la même logique, elle avait déjà, dans un avis consultatif
                 relatif au droit à l’information sur l’assistance consulaire dans le cadre
                 d’une procédure régulière, rendu le 1er octobre 1999, déclaré que le droit
                 international relatif aux droits de l’homme avait
                       « beaucoup progressé grâce à l’interprétation évolutive des instru-
                       ments internationaux de protection. Pareille interprétation est
                       conforme aux règles générales d’interprétation des traités énoncées
                       par la convention de Vienne de 1969 … Les traités relatifs aux droits
                       de l’homme sont des instruments vivants, dont l’interprétation doit
                       tenir compte de l’évolution des temps et des conditions de vie pré-
                       sentes. » (Par. 114.)
                    33. La pratique des organes de contrôle de divers traités et conventions
                 internationaux va dans le même sens. Il n’est pas rare que ces organes
                 soient confrontés à de nouveaux défis, appelant de leur part des réponses
                 d’un genre nouveau, que les rédacteurs de ces traités et conventions
                 n’avaient nullement prévues, ni même imaginées. En résumé, les traités et
                 les conventions internationaux sont les produits de leur temps, puisqu’ils
                 sont aussi des instruments vivants. Ils évoluent avec le temps ou bien
                 tombent en désuétude. La convention de 1946 ne fait pas exception. Les
                 instruments dotés, à l’instar de cette convention, d’organes de contrôle
                 qui leur sont propres révèlent une plus grande capacité d’adaptation au
                 changement.
                    34. En outre, dans différents domaines du droit international, les trai-
                 tés dotés d’un mécanisme de contrôle se prêtent à une herméneutique sui
                 generis, qui leur reconnaît le caractère d’instruments vivants 14. Les traités
                 et les conventions internationaux étant des produits de leur temps, leur
                 interprétation et leur application dans le temps, eu égard à cette dimen-
                 sion temporelle, témoignent de ce qu’il s’agit bien d’instruments vivants.
                 Cela est vrai non seulement dans le domaine de la conservation et de la
                 gestion des ressources marines vivantes qui nous occupe ici, mais aussi
                 dans d’autres sphères du droit international 15.
                    35. A l’époque où a été adoptée la convention de 1946, au milieu du
                 siècle dernier, le monde n’avait pas encore pris conscience du fait que les
                 ressources marines vivantes n’étaient pas inépuisables. Trois décennies et
                 demie plus tard, en 1982, l’adoption de la convention des Nations Unies
                 sur le droit de la mer (CNUDM) — un événement qui a fait époque dans

                     14 Voir, par exemple, dans le domaine de la protection internationale des droits de la

                 personne humaine, A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos
                 Humanos, vol. II, Porto Alegre/Brésil, éd. S. A. Fabris, 1999, chap. XI, p. 23‑200.
                     15 Voir A. A. Cançado Trindade, International Law for Humankind — Towards a New

                 Jus Gentium, 2e éd. rev., Leyde/La Haye, Nijhoff, 2013, chap. II (« Time and Law Revi-
                 sited : International Law and the Temporal Dimension »), p. 31‑51.

                                                                                                      138




8 CIJ1062.indb 405                                                                                            18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 361

                 l’histoire du droit international — a contribué à une gestion ordonnée des
                 océans et à une prise de conscience toujours plus grande de la vulnérabi-
                 lité des ressources marines vivantes. L’unilatéralisme a progressivement
                 cédé la place à un régime collectif de réglementation soucieux de la
                 conservation, comme l’illustre le moratoire général de 1982 sur la chasse
                 à la baleine à des fins commerciales instauré en vertu de la convention
                 de 1946.
                    36. Les sanctuaires baleiniers établis par la CBI (au titre du para-
                 graphe 1 de l’article V de la convention) en constituent une autre illustra-
                 tion (ci-dessous). A ce jour, la CBI en a institué trois : le sanctuaire de
                 l’océan Austral (1948‑1955), puis le sanctuaire de l’océan Indien (créé
                 en 1979 et maintenu en 1989, pour une durée d’abord déterminée puis, à
                 partir de 1992, indéterminée) ; et, enfin, le nouveau sanctuaire de
                 l’océan Austral (à partir de 1994). En outre, lors des sessions qu’elle a
                 tenues de 2001 à 2004, la CBI a examiné un projet (revisé en 2005) de
                 création d’un nouveau sanctuaire, cette fois dans l’Atlantique sud 16, afin
                 de réaffirmer la nécessité d’assurer la conservation des baleines.
                    37. Au cours des trois dernières décennies, la CBI a indiqué clairement,
                 et à plusieurs reprises, que les méthodes de recherche létales allaient à
                 l’encontre de ce moratoire. Dans sa résolution 2003‑2, elle préconise « le
                 recours exclusif aux méthodes non létales » pour la recherche scientifique,
                 exprime son opposition à la chasse commerciale « contrair[e] à l’esprit du
                 moratoire », et présente une compilation annotée de ses « activités de
                 conservation », en classant les résolutions à cet effet (annexes I‑II). Il est
                 aujourd’hui considéré que les Etats parties à la convention qui souhaitent
                 délivrer des permis spéciaux sont tenus de coopérer avec la CBI et le
                 comité scientifique, et de prendre en compte les vues des autres Etats par-
                 ties telles que reflétées dans les avis de la CBI et les recommandations du
                 comité scientifique.
                    38. En parallèle, certaines conventions multilatérales (telles que la
                 CNUDM et la convention sur la diversité biologique) ont été adoptées
                 pour encadrer la conservation et la gestion des ressources marines
                 vivantes. La CNUDM contient une série de dispositions à cet effet 17 ;
                 s’agissant de la convention sur la diversité biologique, la conférence des
                 parties tenue à Jakarta en 1995 a ainsi adopté le mandat de Jakarta sur la
                 biodiversité côtière et marine, dans lequel elle a réaffirmé l’importance
                 d’assurer la conservation et une utilisation durable de la diversité biolo-
                 gique marine et côtière, et établi plus particulièrement un lien entre ces
                 deux notions et les activités halieutiques.
                    39. Par ailleurs, lors de leur conférence de 2002, les Etats parties à la
                 convention sur la conservation des espèces migratrices ont mis l’accent
                 sur la nécessité d’accorder une protection plus grande à six espèces de

                   16 Essentiellement défendu par le Brésil, l’Afrique du Sud, l’Argentine et l’Uruguay

                 dans le cadre de la CBI. Sur cette proposition, cf. « Rapport du président de la 57e réunion
                 annuelle de la commission baleinière internationale », p. 33‑34.
                   17 Voir par exemple les articles 61, 64‑67, 192, 194 et 204 2).



                                                                                                        139




8 CIJ1062.indb 407                                                                                              18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 362

                 baleines (au nombre desquelles figuraient les petits rorquals de l’Antarc-
                 tique) ainsi qu’à leurs habitats, aires de reproduction et routes migra-
                 toires. Tous ces exemples témoignent clairement de l’évolution qu’a
                 connue l’opinio juris communis en la matière. Lorsqu’il s’est réuni à
                 ­Agadir (Maroc) en 2010, le « groupe de Buenos Aires » 18 a réaffirmé son
                 soutien au projet tendant à créer un nouveau sanctuaire baleinier dans
                 l’Atlantique sud, et s’est prononcé en faveur de la conservation et d’une
                 utilisation non létale des baleines 19, et contre la prétendue « chasse scien-
                  tifique » (en particulier dans le cas des espèces en danger ou connaissant
                  un grave déclin).
                     40. Le « groupe de Buenos Aires » a mis en avant la nécessité de faire
                 respecter le moratoire, et rappelé les résultats obtenus par la CBI depuis
                 le début des années 1980. Il a en outre appelé à une réforme de l’article V
                 (chasse pratiquée au titre d’une objection) et de l’article VIII (chasse
                 scientifique) de la convention afin que leur interprétation et leur applica-
                  tion n’aillent pas à l’encontre du principe de conservation qui sous‑tend
                  cette dernière. Plus récemment, le 4 février 2013, ce même groupe a
                  exprimé son « opposition catégorique » aux activités de chasse à la baleine
                  (notamment d’espèces reconnues comme étant en danger) qui se poursui-
                  vaient dans le sanctuaire de l’océan Austral (par. 1), et déclaré que les
                  prises étaient révélatrices de la « nature commerciale d’une opération
                  dépourvue de toute justification scientifique » (par. 2). Après avoir préco-
                  nisé le recours à des méthodes non létales et le « maintien du moratoire
                  sur la chasse commerciale institué en 1986 », le « groupe de Buenos Aires »
                  a déclaré que les activités de chasse à la baleine qui se poursuivaient dans
                  le sanctuaire de l’océan Austral non seulement étaient contraires « à l’es-
                  prit et à la lettre » de la convention de 1946, mais encore portaient atteinte
                  à « l’intégrité des sanctuaires baleiniers » reconnus par la CBI (par. 3‑ 4).


                                       VI. L’équité intergénérationnelle

                    41. La convention de 1946 a réellement fait date en ce qu’elle recon-
                 naissait, dans son préambule, « que les nations du monde [avaient] intérêt
                 à sauvegarder, au profit des générations futures, les grandes ressources
                 naturelles représentées par l’espèce baleinière ». A l’époque, au sortir de la
                 seconde guerre mondiale, ses auteurs pouvaient difficilement prévoir que,
                 au cours des décennies suivantes, cette préoccupation prendrait une telle
                 importance aux yeux de la communauté internationale et dans l’élabora-
                 tion du droit international (en particulier dans le domaine du droit inter-
                 national de l’environnement). La dimension temporelle, inscrite dans le
                 long terme, qui sous‑tend la notion d’équité intergénérationnelle, était

                    18 Constitué par l’Argentine, le Brésil, le Chili, la Colombie, le Costa Rica, l’Equateur,

                 le Mexique, le Panama, le Pérou, la République dominicaine et l’Uruguay.
                    19 Voir « Rapport du président de la 62e réunion annuelle de la commission baleinière

                 internationale », p. 7‑8.

                                                                                                         140




8 CIJ1062.indb 409                                                                                               18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 363

                 dûment reconnue. Et c’est quarante ans plus tard, à partir du milieu des
                 années 1980 (dans le cadre d’un processus auquel je ne suis du reste pas
                 étranger), que cette notion d’équité intergénérationnelle devait voir le jour
                 dans la doctrine juridique internationale.
                    42. Au sein de la Cour, j’ai de fait eu l’occasion de traiter de cette
                 dimension temporelle à long terme, à propos de cette même notion d’équité
                 intergénérationnelle, dans l’opinion individuelle que j’ai jointe à l’affaire
                 des Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay)
                 (arrêt, C.I.J. Recueil 2010 (I), p. 14). Voici ce que j’y faisais observer :
                          « Dans le domaine de la protection de l’environnement, la dimen-
                       sion temporelle à long terme est évidente. Le souci de faire prévaloir
                       l’élément de conservation (sur la simple exploitation des ressources
                       naturelles) est une manifestation culturelle de l’intégration de l’être
                       humain à la nature et au monde dans lequel il vit. Cette approche a,
                       à mon sens, un aspect spatio‑temporel, l’être humain établissant un
                       lien, dans l’espace, entre lui‑même et le système naturel dont il fait
                       partie (et qu’il devrait traiter avec diligence et attention) et, dans le
                       temps, entre lui‑même et les autres générations (passées et futures) 20,
                       envers lesquelles il a des obligations…
                          En fait, le souci des générations futures est à la base de certaines
                       conventions de droit de l’environnement 21. En outre, dans le même
                       ordre d’idées, la déclaration sur les responsabilités des générations
                       présentes envers les générations futures, adoptée par l’UNESCO
                       en 1997, après avoir invoqué, notamment, la déclaration universelle
                       des droits de l’homme de 1948 et les deux pactes relatifs aux droits de
                       l’homme adoptés par l’Organisation des Nations Unies en 1966, rap-
                       pelle la responsabilité qui incombe aux générations présentes de veil-
                       ler à ce que « les besoins et les intérêts des générations présentes et
                       futures soient pleinement sauvegardés » (article premier et préam-

                     20 Cette question des générations futures a rapidement attiré l’attention des auteurs

                 de la doctrine contemporaine du droit international : voir, par exemple, A.‑Ch. Kiss,
                 « La notion de patrimoine commun de l’humanité », Recueil des cours de l’Académie de
                 droit international de La Haye (RCADI), t. 175 (1982), p. 109‑253 ; E. Brown Weiss, In
                 Fairness to Future Generations : International Law, Common Patrimony and Intergenera-
                 tional Equity, Tokyo/Dobbs Ferry New York, United Nations University/Transnational
                 Publs., 1989, p. 1‑351 ; A.‑Ch. Kiss, « The Rights and Interests of Future Generations and
                 the Precautionary Principle », The Precautionary Principle and International Law — The
                 Challenge of Implementation (D. Freestone et E. Hey, dir. publ.), La Haye, Kluwer, 1996,
                 p. 19‑28 ; [divers auteurs], Future Generations and International Law (E. Agius et S. Busuttil
                 et al., dir. publ.), Londres, Earthscan, 1998, p. 3‑197 ; [divers auteurs], Human Rights : New
                 Dimensions and Challenges (J. Symonides, dir. publ.), Paris/Aldershot, Unesco/Dartmouth,
                 1998, p. 1‑153 ; [divers auteurs], Handbook of Intergenerational Justice (J. C. Tremmel, dir.
                 publ.), Cheltenham, E. Elgar Publ., 2006, p. 23‑332.
                     21 Par exemple, la convention-cadre des Nations Unies sur les changements climatiques

                 de 1992, le protocole de Kyoto à la convention-cadre des Nations Unies sur les change-
                 ments climatiques de 1997, la convention de Vienne de 1985 pour la protection de la couche
                 d’ozone et le protocole de Montréal de 1987 relatif à des substances qui appauvrissent la
                 couche d’ozone, notamment.

                                                                                                          141




8 CIJ1062.indb 411                                                                                                18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 364

                       bule). Elle ajoute notamment que « [l]es générations présentes
                       devraient s’efforcer d’assurer le maintien et la perpétuation de l’hu-
                       manité, dans le respect de la dignité de la personne humaine » (art. 3).
                       Presque deux décennies auparavant, l’Assemblée générale de l’Orga-
                       nisation des Nations Unies adoptait, le 30 octobre 1980, sa résolu-
                       tion proclamant « la responsabilité historique des Etats concernant la
                       préservation de la nature pour les générations présentes et futures »
                       (par. 1), et appelait en outre les Etats à prendre « les mesures néces-
                       saires … en vue de préserver la nature », « dans l’intérêt des généra-
                       tions présentes et futures » (par. 3)…
                          Qu’il me soit permis de rappeler que le sujet en question a initiale-
                       ment été abordé, au début de l’année 1988, par le comité consultatif de
                       l’Université des Nations Unies (UNU), dans le cadre d’un projet visant
                       à apporter une réponse novatrice aux préoccupations grandissantes
                       concernant l’épuisement des ressources naturelles et la dégradation de
                       l’environnement ainsi qu’à faire en sorte que soit reconnue la nécessité
                       de préserver le patrimoine naturel et culturel (à tous les niveaux, natio-
                       nal, régional et international, qu’il soit public ou non). Le comité
                       consultatif, composé de professeurs originaires de différents conti-
                       nents 22, s’est réuni à Goa, en Inde 23, et a publié, le 15 février 1988, un
                       document final intitulé « Directives de Goa relatives à l’équité inter­
                       générationnelle » 24, dans lequel il était déclaré ce qui suit :
                              « [La] dimension temporelle s’articule autour du développement
                           de la théorie de l’« équité intergénérationnelle ». A chaque généra-
                           tion, tous les êtres humains, en tant qu’espèce, héritent des géné-
                           rations précédentes un patrimoine naturel et culturel, dont ils sont
                           à la fois les bénéficiaires et les gardiens ayant le devoir de trans-
                           mettre cet héritage aux générations futures. L’idée qui est au cœur
                           de cette théorie est que le droit de chaque génération de tirer
                           avantage de cet héritage naturel et culturel est inséparablement lié
                           à l’obligation d’en user de manière à pouvoir le transmettre aux
                           générations futures dans un état au moins équivalant à celui dans
                           lequel il se trouvait lorsqu’elle l’a reçu des générations précé-
                           dentes. Cette obligation implique la conservation et, le cas échéant,
                           l’amélioration de la qualité et de la diversité de cet héritage. La
                           conservation de la diversité culturelle est tout aussi importante
                           que celle de la diversité de l’environnement pour offrir diverses
                           options aux générations futures.
                     22 A savoir Mme E. Brown Weiss, M. A. A. Cançado Trindade, M. A.‑Ch. Kiss,

                 M. R. S. Pathak, M. Lai Peng Cheng et M. E. W. Ploman.
                     23 A la réunion convoquée par l’Université des Nations Unies (UNU) à Goa, en Inde,

                 les membres du comité consultatif sont intervenus à titre personnel.
                     24 Les directives adoptées le 15 février 1988 sont le résultat de longs débats qui se sont

                 déroulés dans le cadre d’une grande étude parrainée par l’UNU. Je n’ai pas l’intention de
                 rappeler, dans la présente opinion individuelle, les questions abordées lors de ces débats,
                 annotés dans les dossiers et les documents de travail non publiés de l’UNU, que je conserve
                 depuis 1988.

                                                                                                          142




8 CIJ1062.indb 413                                                                                                18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 365

                              Plus précisément, le principe de l’équité intergénérationnelle
                          exige que l’on préserve la diversité et la qualité des ressources
                          ­biologiques…
                              Les principes d’équité qui régissent la relation entre les généra-
                          tions … touchent aux intérêts primordiaux des générations passées,
                          présentes et futures, et s’étendent aux ressources naturelles et cultu-
                          relles. Il existe une complémentarité entre les droits de l’homme
                          déjà reconnus et les droits intergénérationnels proposés… » 25
                          Les auteurs de ce document de l’UNU poursuivaient en proposant
                       des stratégies visant à mettre en œuvre les droits et obligations inter-
                       générationnels. Dès lors, les premières études sur le thème spécifique
                       de l’équité intergénérationnelle, dans le cadre de l’univers conceptuel
                       du droit international de l’environnement, commencèrent à se multi-
                       plier 26. A partir de la fin des années 1980, le thème de l’équité inter-
                       générationnelle s’est développé sur fond de prise de conscience
                       croissante de la vulnérabilité de l’environnement, de la menace de
                       changements à l’échelle planétaire et de leur gravité, et, en fin de
                       compte, de notre propre mortalité. » 27
                    43. L’équité intergénérationnelle occupe à nouveau une place de premier
                 plan en la présente affaire relative à la Chasse à la baleine dans l’Antarc-
                 tique. Bien que le contexte factuel soit ici nettement distinct de celui de
                 l’affaire des Usines de pâte à papier, force est de constater que, dans un cas
                 comme dans l’autre, la notion d’équité intergénérationnelle (avec sa dimen-
                 sion temporelle à long terme) est présente. Elle l’est à travers différents ins-
                 truments régissant le droit international de l’environnement et l’ensemble
                 des questions touchant à ce dernier. Ce point ne saurait ici passer inaperçu.
                    44. Ainsi, la convention sur le commerce international des espèces de
                 faune et de flore sauvages menacées d’extinction (CITES) de 1973 indique,
                 dans son préambule, que la faune et la flore sauvages « doi[vent] être pro-
                 tégé[es] p[our] les générations présentes et futures », ajoutant que « les
                 peuples et les Etats sont et devraient être les meilleurs protecteurs de leur
                 faune et de leur flore sauvages » et prévoit, en son article II, un contrôle
                 du commerce, ainsi que la prévention ou la restriction de l’exploitation
                 des espèces. La convention sur la conservation des espèces migratrices
                 appartenant à la faune sauvage de 1979 exprime, dans son préambule, la
                 conscience de ce que chaque génération « détient les ressources de la Terre

                     25 Le texte intégral des « Directives de Goa relatives à l’équité intergénérationnelle »

                 est reproduit dans les annexes des deux ouvrages suivants, dont les auteurs ont participé
                 à l’élaboration du document : E. Brown Weiss, In Fairness to Future Generations : Inter-
                 national Law, Common Patrimony and Intergenerational Equity, op. cit. supra note 20,
                 appendice A, p. 293‑295 ; A. A. Cançado Trindade, Direitos Humanos e Meio Ambiente :
                 Paralelo dos Sistemas de Proteção Internacional, Porto Alegre/Brésil, éd. S. A. Fabris,
                 1993, annexe IX, p. 296‑298.
                     26 Voir, notamment, supra note 20.
                     27 Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J.

                 Recueil 2010 (I), p. 177-180, par. 114, 118, 120 et 121 de mon opinion individuelle.

                                                                                                        143




8 CIJ1062.indb 415                                                                                              18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 366

                 pour les générations futures et a la mission de faire en sorte que ce legs
                 soit préservé et que, lorsqu’il en est fait usage, cet usage soit fait avec
                 prudence », et reconnaît en outre que « la faune sauvage, dans ses formes
                 innombrables, constitue un élément irremplaçable des systèmes naturels
                 de la Terre, qui doit être conservé pour le bien de l’humanité ».
                    45. La convention sur la diversité biologique de 1992 exprime, dans
                 son préambule, une détermination « à conserver et à utiliser durablement
                 la diversité biologique au profit des générations présentes et futures », et y
                 affirme que « la conservation de la diversité biologique est une préoccupa-
                 tion commune à l’humanité » ; il y est appelé à la « conservation de la
                 diversité biologique et [à] l’utilisation durable de ses éléments », notam-
                 ment dans le but de « contribuer … à la paix de l’humanité ». Les disposi-
                 tions de cette convention établissent un mécanisme détaillé destiné à
                 assurer la conservation de la diversité biologique et l’utilisation durable
                 de ses éléments (art. premier, 6‑10, 11‑13 et 17‑18).
                    46. Lors d’une réunion du groupe d’experts juridiques du PNUE
                 — dont je garde un très agréable souvenir —, qui s’est déroulée à Malte,
                 avant la tenue de la conférence des Nations Unies sur l’environnement et
                 le développement (CNUED) de 1992 à Rio de Janeiro, à l’époque des tra-
                 vaux préparatoires de la convention sur la diversité biologique, l’accent a
                 été mis sur la nécessité de combiner « mesures préventives et correctives »,
                 les premières semblant « plus adaptées à une perspective intergénération-
                 nelle » 28. Ont ensuite été énumérés les éléments intéressant l’humanité
                 tout entière, à savoir :
                       « la participation de tous les pays, de toutes les sociétés et de toutes
                       les classes sociales au sein des pays et des sociétés ; la dimension tem-
                       porelle à long terme, englobant les générations présentes et futures ;
                       et, sous une forme ou sous une autre, un partage des charges en
                       matière de protection de l’environnement » 29.
                    47. De fait, l’équité intergénérationnelle est aujourd’hui présente dans
                 un grand nombre d’instruments relevant du droit international de l’envi-
                 ronnement, et même du droit international public contemporain. Il ne
                 m’appartient pas, dans le cadre de la présente opinion individuelle, d’exa-
                 miner en détail ces instruments. Qu’il me suffise de donner un dernier
                 exemple. La déclaration universelle de l’UNESCO sur la diversité cultu-
                 relle de 2001, après avoir exprimé, dans son préambule, une aspiration « à
                 une plus grande solidarité fondée sur la reconnaissance de la diversité
                 culturelle, sur la prise de conscience de l’unité du genre humain et sur le
                 développement des échanges interculturels », ajoute, en son article premier,

                    28 PNUE, « Report on the Proceedings of the Meeting Prepared by the Co‑Rappor-

                 teurs, Profs. A. A. Cançado Trindade and D. J. Attard », The Meeting of the Group of
                 Legal Experts to Examine the Concept of the Common Concern of Mankind in Relation to
                 Global Environmental Issues (sous la dir. de D. J. Attard — Malte, Université de Malte,
                 13‑15 décembre 1990), Nairobi, PNUE (1991), p. 22, par. 6.
                    29 Ibid., p. 21, par. 4.



                                                                                                   144




8 CIJ1062.indb 417                                                                                         18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 367

                 que « la diversité culturelle est, pour le genre humain, aussi nécessaire que
                 l’est la biodiversité dans l’ordre du vivant », et qu’en ce sens « elle constitue
                 le patrimoine commun de l’humanité et doit être reconnue et affirmée au
                 bénéfice des générations présentes et des générations futures ».


                      VII. La conservation des espèces vivantes (mammifères marins)

                              1. Antagonisme entre conservation et exploitation :
                                          les arguments des Parties
                    48. Dans le cadre de la procédure (écrite) en l’espèce, l’Australie
                 comme le Japon ont expressément fait référence à la conservation des
                 mammifères marins. Dans son mémoire, l’Australie a ainsi évoqué le
                 développement, depuis le milieu des années 1970, d’un régime conven-
                 tionnel tendant à la conservation de ces animaux, faisant observer que, à
                 partir de ce moment, « la communauté internationale a adopté une
                 démarche de plus en plus axée sur la conservation, en élaborant des
                 régimes conventionnels, notamment ceux concernant les mammifères
                 marins » (par. 4.84), qui ont entraîné une « évolution considérable … [du]
                 droit en matière de conservation » (par. 4.85).
                    49. L’Australie estime que, dans ces instruments, sont reconnues « la
                 valeur intrinsèque » de tous les organismes vivants ainsi que « l’impor-
                 tance de la conservation des espèces migratrices et de la diversité biolo-
                 gique en tant que préoccupations communes de l’humanité ». Directement
                 lié à la conservation et à la gestion des stocks de baleines, ce régime
                 conventionnel conforte, selon elle, l’idée que l’article VIII de la conven-
                 tion de 1946 doit être interprété de manière à « contribuer à la conserva-
                 tion des baleines, et non à y faire obstacle » (par. 4.86). L’Australie
                 préconise une « interprétation restrictive de l’exception contenue à l’ar-
                 ticle VIII, et une limitation rigoureuse du recours à des méthodes létales
                 de recherche scientifique lorsque d’autres, non létales, sont disponibles »
                 (par. 4.86). Elle note en outre que « l’approche de précaution » a été
                 reconnue dans plusieurs « accords internationaux sur l’environnement,
                 qui concernent à la fois des questions environnementales d’ordre général
                 et celles, plus spécifiques, de la conservation et de la protection des mam-
                 mifères marins » (par. 4.89).
                    50. Le Japon, pour sa part, soutient dans son contre‑mémoire qu’il n’y
                 a « pas de contradiction » entre la conservation des baleines et leur exploi-
                 tation, fût‑ce dans le cadre de la convention de 1946 (par. 6.15). Dans
                 cette optique — ajoute‑t‑il —, la convention sur la diversité biologique
                 « permet d’utiliser les ressources biologiques » d’une manière qui évite ou
                 atténue « les effets défavorables » sur la diversité biologique (par. 6.17).
                 Par « utilisation », on entend, selon le Japon, « à la fois exploitation com-
                 merciale et utilisation en vue de recherches scientifiques » (par. 6.18). Le
                 Japon poursuit en rappelant que la conférence des parties à la convention
                 sur la diversité biologique a apporté des précisions supplémentaires sur la

                                                                                              145




8 CIJ1062.indb 419                                                                                   18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 368

                 notion d’« utilisation durable » ; en 2004, les parties à cette conférence ont
                 adopté les principes et les directives d’Addis‑Abeba pour l’utilisation
                 durable de la diversité biologique ; elles y affirmaient ce qui suit :
                             « L’utilisation durable est un bon moyen de promouvoir la conser-
                          vation car les avantages sociaux, culturels et économiques qui en
                          découlent favorisent très souvent la protection et la restauration de
                          la diversité biologique. L’utilisation durable exige aussi l’adoption de
                          mesures de conservation efficaces. Comme cela a été reconnu dans le
                          plan d’application du sommet mondial pour le développement
                          durable, elle permet de lutter efficacement contre la pauvreté et, par
                          conséquent, de parvenir à un développement durable. » (Mémoire de
                          l’Australie, par. 6.19.)
                    51. Le Japon fait également valoir que le choix de conjuguer « conserva-
                 tion et utilisation durable » dans la convention sur la diversité biologique
                 relève « de la nécessité pratique » et que « la question de savoir précisément
                 quels types et quels niveaux d’utilisation sont durables dépend de l’état des
                 espèces et des contraintes dont elles font l’objet à un moment particulier »
                 (ibid., par. 6.20). Puisque le « niveau d’exploitation » d’une espèce consi­
                 dérée dépend de « son état de conservation », ajoute‑t‑il, « les mesures
                 adoptées pour promouvoir l’utilisation durable des ressources biologiques
                 devraient être ajustées en fonction des informations disponibles sur une
                 espèce, en gardant à l’esprit l’approche de précaution » (ibid., par. 6.22).

                               2. Stocks de baleines — conservation et développement :
                              réponses des Parties et de l’Etat intervenant aux questions
                                               d’un membre de la Cour
                    52. La conscience que la convention de 1946 ne permet pas d’utiliser
                 des baleines au détriment de la conservation de leurs stocks n’a cessé de
                 croître au cours des dernières années. Les Etats parties à la convention
                 (qui regroupent des nations baleinières et non baleinières) ont été sen-
                 sibles à l’accentuation de l’aspect relatif à la conservation, ce qu’attestent
                 l’adoption par la CBI de mesures davantage axées sur la protection et
                 la cristallisation progressive du principe de précaution (cf. ci-dessous).
                 Au cours de la procédure orale qui s’est tenue en l’espèce, à l’audience du
                 8 juillet 2013, j’ai jugé opportun de poser au Japon, à l’Australie et à la
                 Nouvelle‑Zélande les questions suivantes :
                      « 1. Comment interprétez‑vous les termes « conservation et accroisse-
                           ment » des peuplements baleiniers, tels qu’ils sont employés dans
                           la convention ?
                        2. Selon vous, un programme prévoyant l’emploi de méthodes létales
                           peut‑il être considéré comme relevant de la « recherche scienti-
                           fique » eu égard à l’objet et au but de la convention ? » 30

                     30   CR 2013/17, 8 juillet 2013, p. 49.

                                                                                              146




8 CIJ1062.indb 421                                                                                   18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 369

                 J’ai ensuite adressé au Japon les questions suivantes :
                      « 1. Dans quelle mesure l’emploi de méthodes de substitution non
                           létales aurait‑il une incidence sur la réalisation des objectifs du
                           programme JARPA II ?
                        2. Qu’adviendrait‑il des peuplements baleiniers si de nombreux Etats
                           parties à la convention, voire tous, entreprenaient de leur propre
                           initiative des « recherches scientifiques » en ayant recours à des
                           méthodes létales, selon un modus operandi analogue à celui de
                           JARPA II ? » 31
                    53. Les questions que j’ai posées collectivement à l’Australie, au Japon et
                 à la Nouvelle‑Zélande avaient trait à l’interprétation des termes « conserva-
                 tion et accroissement » des stocks de baleines tels qu’employés dans la
                 convention, et aux méthodes à mettre en œuvre dans le cadre de la « recherche
                 scientifique » eu égard à l’objet et au but de cet instrument. Dans sa réponse,
                 l’Australie a appelé l’attention sur les quotas pour « la chasse aborigène de
                 subsistance » et sur des mesures sans rapport avec la consommation, comme
                 l’observation des baleines (ou « whale watching ») 32. Le Japon, pour sa part,
                 a mis en avant la coexistence de « mesures conservationnistes » (telles que
                 l’instauration d’un moratoire et l’établissement de sanctuaires) et de la
                 « chasse scientifique » pratiquée au titre de l’article VIII de la convention 33.
                    54. Dans sa réponse, la Nouvelle‑Zélande, Etat intervenant, a mis en
                 garde contre les excès observés en matière de chasse commerciale (eu
                 égard également à l’exploitation durable des stocks de baleines), en se
                 référant à la disposition du préambule de la convention qui prévoit que la
                 capture de baleines ne doit pas compromettre ces « ressources naturelles ».
                 Elle a également évoqué le devoir de coopération et les « impératifs de la
                 conservation dans l’intérêt de tous ». Invoquant l’approche de précaution,
                 elle a attribué à l’article VIII un rôle limité aux fins de la conduite d’atro-
                 cités de recherche scientifique, estimant que les méthodes létales ne pou-
                 vaient être utilisées que lorsqu’il n’existait aucun risque qu’il soit porté
                 préjudice aux peuplements baleiniers 34.
                    55. En réponse à l’une des questions que je lui avais adressées quant
                 aux objectifs d’un programme (voir ci‑dessus), le Japon a affirmé que
                 c’étaient les objectifs de recherche (de JARPA II) qui dictaient les
                 méthodes, et non l’inverse. Si certaines données ne peuvent être recueillies
                 qu’au moyen de méthodes létales, il est, selon lui, impossible de recourir
                 à des méthodes non létales. Le Japon faisait en outre état de limites à
                 l’utilisation des méthodes non létales que sont le prélèvement biopsique et
                 le marquage et le suivi par satellite 35.

                     31CR 2013/17, 8 juillet 2013, p. 49.
                     32CR 2013/19, 10 juillet 2013, p. 54, par. 79.
                   33 CR 2013/21, 15 juillet 2013, p. 40‑41, par. 20‑21.
                   34 Réponses de la Nouvelle‑Zélande aux questions posées par le juge Cançado Trin-

                 dade, op. cit. supra note 3, p. 4‑5, par. 1-4.
                   35 CR 2013/22, 15 juillet 2013, p. 48, par. 20.



                                                                                                147




8 CIJ1062.indb 423                                                                                     18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 370

                    56. L’Australie a répliqué que les objectifs de JARPA II étaient par
                 trop vagues et généraux, et semblaient avoir été adoptés et poursuivis afin
                 de ménager la possibilité de tuer des baleines ; ce sont donc, selon elle, les
                 méthodes (de JARPA II) qui dictent les objectifs, et non l’inverse. Ayant
                 critiqué les objectifs affichés de JARPA II, elle a préconisé le recours à des
                 méthodes non létales dans le cadre de ce programme, ajoutant que, si
                 nombre d’Etats parties à la convention se sentaient entièrement libres de
                 délivrer des permis spéciaux au titre de l’article VIII afin de procéder à la
                 capture du nombre de baleines qu’ils souhaitent, cela porterait assuré-
                 ment préjudice aux populations de rorquals communs, de baleines à bosse
                 et autres espèces de baleines 36. Enfin, l’Australie s’est déclarée préoccupée
                 par le fait que, si rien ne changeait, « [u]n nombre inconnu et indéterminé
                 de baleines sera[it] capturé dans le cadre de JARPA II » 37.

                                               3. Appréciation générale
                    57. Il est devenu clair, au cours des dernières décennies, que la commu-
                 nauté internationale a adopté dans les régimes conventionnels, notam-
                 ment ceux concernant les mammifères marins, une conception axée sur la
                 conservation. Tel est le contexte dans lequel il convient d’interpréter la
                 convention de 1946 ; elle ne fait pas cavalier seul, en tant qu’elle serait
                 l’unique convention internationale visant la conservation et la gestion des
                 populations de mammifères marins, mais fait partie des nombreux instru-
                 ments internationaux axés, dans une optique de précaution, sur la conser-
                 vation qui ont été adoptés ces dernières années. Parmi eux figure
                 notamment la convention des Nations Unies sur la diversité biologique,
                 adoptée le 5 juin 1992, lors de la CNUED de Rio de Janeiro, et qui
                 constitue un exemple d’instrument international visant la conservation
                 des espèces vivantes.
                    58. La convention sur la diversité biologique intéresse directement la
                 conservation et la gestion des populations de baleines, son préambule fai-
                 sant par exemple état d’une détermination « à conserver et à utiliser dura-
                 blement la diversité biologique au profit des générations présentes et
                 futures ». La convention de 1946 doit ainsi être lue à la lumière des autres
                 instruments internationaux relevant d’une conception axée sur la conserva-
                 tion et le principe de précaution. C’est l’articulation même de cette conven-
                 tion avec d’autres instruments visant la conservation des ressources vivantes
                 qui milite en faveur d’une interprétation restrictive de son article VIII.
                    59. En conséquence, le paragraphe 1 de l’article VIII ne saurait, ainsi
                 que je l’ai déjà indiqué, être interprété de manière large, ni être réputé
                 constituer un prétendu système ou régime « se suffisant à lui‑même ». Il ne
                 constitue pas une plate-forme autonome, non plus qu’il ne donne carte
                 blanche aux Etats pour agir comme bon leur semble. Il fait partie inté-

                    36 Observations écrites de l’Australie sur les réponses apportées par le Japon aux ques-

                 tions posées par les juges au cours de la procédure orale, 19 juillet 2013, p. 8‑13.
                    37 CR 2013/20, 10 juillet 2013, p. 16, par. 37.



                                                                                                       148




8 CIJ1062.indb 425                                                                                             18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 371

                 grante d’un système de réglementation et de garanties collectives axé sur
                 la conservation des espèces vivantes. Aussi ne peut‑il être interprété que
                 dans un sens restrictif, étant entendu que tous les Etats parties à la
                 convention de 1946 ont un intérêt commun à la conservation et à la per-
                 pétuation à long terme des peuplements baleiniers.


                               VIII. Les principes de prévention et de précaution :
                                arguments des Parties et de l’État intervenant

                    60. Bien que la Cour ne se soit pas étendue sur le principe de précau-
                 tion dans l’arrêt qu’elle a rendu en la présente affaire, il me paraît utile de
                 rappeler et de souligner ici que les deux Parties en litige et l’Etat interve-
                 nant ont, au cours de la procédure, analysé les rapports entre les principes
                 de précaution et de prévention et le cas d’espèce. A l’audience, l’Australie
                 a mis en avant la place de la notion de conservation dans le droit inter­
                 national contemporain régissant les questions d’environnement, en faisant
                 référence à ses trois grands « piliers juridiques », à savoir « l’équité inter­
                 générationnelle, le principe de prévention et l’approche de précaution »
                 — principes qui doivent « régi[r] l’interprétation et l’application du régime
                 de la convention de 1946 car ils permettent à son objet et à son but d’être
                 atteints » 38.
                    61. Dans la même optique, l’Australie a, dans son mémoire, mis en
                 exergue le principe de précaution, affirmant que « [l]a création de …
                 refuges », par exemple, « témoign[ait] de l’importance croissante d’une
                 approche de précaution dans la politique de la CBI en matière de gestion
                 et de conservation des ressources baleinières » (p. 42, par. 2.80), et pour-
                 suivant en ces termes :
                             « De nos jours, la conservation des baleines constitue un objectif
                          en soi pour la CBI, qui privilégie une gestion fondée sur une approche
                          de précaution, tout en s’intéressant à l’utilisation des ressources à des
                          fins autres que la consommation. » (P. 52, par. 2.99.)
                    62. En résumé, l’Australie a mis en évidence « l’intérêt croissant porté
                 à la conservation » (p. 172, par. 4.83), l’approche de précaution étant de
                 plus en plus privilégiée. Selon elle,
                          « [c]ette nouvelle approche, qui a été reconnue par la CBI, doit être
                          prise en considération pour interpréter l’exception figurant à l’ar-
                          ticle VIII. Dans la pratique, et vu l’incertitude régnant quant à l’état
                          des populations de baleines et à l’effet de toute prise létale, cette
                          approche de précaution exige une interprétation de l’article VIII qui
                          limite le nombre de baleines tuées.
                             Face à l’absence de certitude scientifique, l’approche de précaution
                          vise à poser les grands principes du développement du droit inter­

                     38   CR 2013/7, 26 juin 2013, p. 56‑58, par. 50, 55 et 57-58.

                                                                                               149




8 CIJ1062.indb 427                                                                                    18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 372

                       national de l’environnement et de son application. L’essentiel en est
                       reflété dans le principe 15 de la déclaration de Rio… L’incertitude
                       quant à l’incidence [d’]activités [risquant de causer de graves dom-
                       mages à l’environnement] … impose [aux Etats] de faire preuve de
                       prudence et de vigilance dans leurs décisions.
                          L’approche de précaution est reconnue dans un certain nombre de
                       déclarations de principe internationales et d’accords internationaux
                       sur l’environnement, qui concernent à la fois des questions environ-
                       nementales d’ordre général et des questions plus spécifiques, à savoir
                       la conservation et la protection des mammifères marins.
                          Les gouvernements contractants sont convenus d’adopter une
                       approche de précaution à l’égard d’un large éventail de questions.
                       Dans le cas de l’article VIII, il s’ensuit que, l’état des populations de
                       baleines demeurant incertain, ils doivent faire preuve de prudence et
                       de vigilance en limitant strictement l’octroi de permis spéciaux au titre
                       de cet article. » (Mémoire de l’Australie, p. 173‑176, par. 4.87‑4.91.) 39
                    63. En bref, de l’avis de l’Australie, l’évolution du droit international
                 confirme que « l’article VIII doit être interprété comme une exception à
                 laquelle il ne peut être recouru que dans des cas limités » ; il n’est « pas une
                 clause d’application discrétionnaire », son application devant « s’apprécier
                 au regard de critères objectifs, compatibles avec ceux adoptés par la com-
                 mission établie par la convention de 1946 ». Cet avis, estime l’Australie,
                 est conforme au « cadre juridique international plus général dans lequel la
                 convention de 1946 s’inscrit à l’heure actuelle », un cadre « qui favorise la
                 conservation » et qui est conforme à l’approche de précaution (ibid.,
                 p. 173‑176, par. 4.87‑4.91). L’Australie conclut sur ce point que « l’excep-
                 tion définie à l’article VIII » est d’« application strictement limitée », en
                 particulier lorsqu’il existe « une incertitude quant à l’état des peuplements
                 baleiniers concernés » (ibid., p. 187, par. 4.118). A l’audience aussi, l’Aus-
                 tralie a souligné que « l’approche de précaution vis[ait] la conservation »,
                 surtout « dans les contextes d’incertitude scientifique » 40.
                    64. Le Japon, dans ses plaidoiries (écrites et orales), n’a pas analysé de
                 manière approfondie le principe de prévention. Dans son contre‑mémoire,
                 il a en outre trouvé le moyen de minorer l’importance de l’approche de
                 précaution 41, tout en soutenant que celle‑ci supposait « de conduire de
                 nouvelles activités de chasse en vertu de permis spéciaux délivrés à des

                     39 L’Australie a rappelé, toujours dans son mémoire, que l’approche de précaution (telle

                 qu’énoncée dans le principe 15 de la déclaration de Rio sur l’environnement et le développe-
                 ment) a été intégrée « dans un nombre croissant de traités … internationaux », mais également
                 dans la jurisprudence contemporaine pertinente constituée tant par la CIJ (affaire des Usines de
                 pâte à papier sur le fleuve Uruguay) que par le tribunal international du droit de la mer (TIDM)
                 (affaires du Thon à nageoire bleue et Responsabilités et obligations des Etats qui patronnent des
                 personnes et des entités dans le cadre d’activités menées dans la Zone, demande d’avis consultatif
                 soumise à la Chambre pour le règlement des différends relatifs aux fonds marins) (p. 173‑176,
                 par. 4.87-4.91).
                     40 CR 2013/7, 26 juin 2013, p. 47, par. 53-54.
                     41 Contre-mémoire du Japon, p. 132, par. 3.92.



                                                                                                              150




8 CIJ1062.indb 429                                                                                                    18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 373

                 fins scientifiques, afin d’améliorer la connaissance des écosystèmes marins
                 et la viabilité des populations baleinières » ; c’est sur cette base, ajoutait‑il,
                 « que JARPA et JARPA II ont été conçus et mis en œuvre », dans une
                 optique de « précaution et prudence », de sorte qu’ils « ne menacent nulle-
                 ment la survie des abondantes populations de petits rorquals » 42.
                    65. A l’audience, le Japon a de plus affirmé qu’il « observ[ait] pleinement
                 l’approche de précaution » dans la conduite de ses travaux de « recherche
                 scientifique » en veillant à ce que ceux‑ci n’aient pas « d’effets délétères sur les
                 stocks étudiés ». « L’écosystème de l’Antarctique est très mal connu », et c’est
                 « précisément pour fournir au comité scientifique les données scientifiques
                 nécessaires que le Japon continue de pratiquer la chasse à la baleine à des
                 fins de recherche », a‑t‑il précisé, ajoutant que, grâce à ces travaux et « aux
                 contributions d’autres Etats, des progrès ont été accomplis, sous l’égide de la
                 CBI, dans le sens de la conservation et de la gestion scientifiquement fon-
                 dées » 43. A propos de l’approche de précaution (telle qu’exprimée dans le
                 principe 15 de la déclaration de Rio sur l’environnement et le développement),
                 il a fait valoir que JARPA II était « conforme » aux exigences d’une telle
                 approche, avant d’appeler à une interprétation et une application permissives
                 de l’article VIII de la convention de 1946, pour lui assurer un effet utile 44.
                    66. La Nouvelle‑Zélande, quant à elle, a affirmé à l’audience, à propos
                 du principe de prévention, que « les consultations et les négociations »
                 — requises au titre du devoir de coopération — devaient être « effec-
                 tives » 45, eu égard aussi aux « vues et … intérêts légitimes d’autrui » 46. A
                 propos du principe ou de l’approche de précaution, elle a fait valoir, dans
                 ses observations écrites, que les Etats parties à la convention de 1946 ne
                 jouissaient pas d’un pouvoir entièrement discrétionnaire, sous forme de
                 « chèque en blanc », leur permettant de « déterminer le nombre de baleines
                 pouvant être tuées au titre d’un permis spécial en vertu de l’article VIII » ;
                 force leur est d’agir de manière raisonnable, afin de réaliser l’objet et le
                 but de la convention dans son ensemble 47.
                    67. La Nouvelle‑Zélande fait valoir dans ses observations écrites que
                 ce nombre doit être limité au « minimum indispensable à la réalisation des
                 objectifs de la recherche scientifique et proportionné à ceux‑ci », confor-
                 mément à l’approche de précaution en matière de « conservation et [de]
                    42 Le Japon ajoute que « les effets potentiels sur les populations baleinières des captures

                 réalisées en vertu du programme JARPA II ont été analysés et soumis au comité scienti-
                 fique de la CBI en 2005 », et que ces analyses ont permis de conclure à « l’absence d’effets
                 néfastes, à long terme, sur les espèces ciblées présentes dans l’Antarctique ». Et de conclure
                 que, s’il existe « une incertitude scientifique concernant l’état de conservation et la dyna-
                 mique des populations baleinières », des recherches supplémentaires se révéleront néces-
                 saires et le Japon continuera de faire « preuve de prudence en poursuivant son programme
                 JARPA II » (contre-mémoire du Japon, p. 424‑426, par. 9.33-9.36).
                    43 CR 2013/12, 2 juillet 2013, p. 15‑16, par. 9.
                    44 CR 2013/16, 4 juillet 2013, p. 29‑35, par. 19 ; cf. aussi, par. 11-12, 15-16 et 20-21.


                     45 CR 2013/17, 8 juillet 2013, p. 45, par. 30.
                     46 Ibid., p. 46, par. 33.
                     47 Ibid., p. 25‑27, par. 34-38.



                                                                                                          151




8 CIJ1062.indb 431                                                                                                18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 374

                 gestion de la faune et de la flore marines », ajoutant que les Etats parties
                 sont tenus d’agir avec « prudence et précaution », tout particulièrement
                 lorsque « les informations sont incertaines, peu fiables ou inadaptées »,
                 afin d’éviter que ces activités ne soient « nui[sibles] » (CR 2013/17, 8 juil-
                 let 2013, p. 40‑41, par. 73‑74). Le gouvernement contractant qui délivre
                 un permis spécial devra également démontrer qu’il ne sera pas « port[é]
                 préjudice à la conservation des stocks » (ibid., p. 41, par. 75).
                    68. La Nouvelle‑Zélande, à l’audience une fois de plus, a soutenu que
                 l’enjeu en l’espèce était le nombre de baleines qu’il s’agissait de tuer, élé-
                 ment qui, selon elle, ne relevait pas d’une « décision entièrement discrétion-
                 naire », non plus qu’il ne pourrait échapper à tout examen 48. D’après elle,
                 la détermination de ce nombre suppose la prise en considération de plu-
                 sieurs facteurs, parmi lesquels figurent les éléments suivants :
                      « a) premièrement, ce nombre doit être restreint au minimum néces-
                           saire et être proportionné aux objets de la recherche scientifique ;
                        b) en conséquence, les méthodes de recherche non létales doivent être
                           privilégiées ;
                        c) troisièmement, le niveau auquel est fixé le nombre de baleines à
                           mettre à mort doit tenir compte du principe de précaution ;
                        d) enfin, le pouvoir discrétionnaire de déterminer le nombre de
                           baleines à mettre à mort doit être exercé de manière raisonnable
                           et compatible avec l’objet et le but de la convention » 49.
                    69. Insistant sur l’importance de l’approche de précaution, la Nouvelle‑­
                 Zélande a ajouté que les Etats parties à la convention « dev[aient] faire
                 preuve de prudence et de précaution dans l’application des dispositions
                 des accords internationaux auxquels ils sont parties et qui, tel l’article VIII,
                 peuvent avoir une incidence sur la conservation des ressources naturelles ».
                 La nécessité d’agir ainsi « avec prudence et précaution » est encore plus
                 grande « lorsque l’information est incertaine, peu fiable ou insuffisante »
                 (ibid., par. 15). Agir « avec prudence et précaution » suppose que le nombre
                 de prises remplisse « le critère de nécessité et de proportionnalité », et que
                 « la préférence soit donnée aux méthodes de recherche non létales… [C]’est
                 précisément [l]’incertitude qui commande d’agir avec précaution. » 50
                    70. Même si la Cour, dans l’arrêt qu’elle rend ici en l’affaire de la
                 Chasse à la baleine dans l’Antarctique, n’a pas jugé utile de se prononcer
                 sur les principes de prévention et de précaution, il est selon moi significa-
                 tif que les Parties en présence, l’Australie et le Japon, ainsi que l’Etat
                 intervenant, la Nouvelle‑Zélande, aient pris soin de s’y référer de manière
                 générale, se posant la question de savoir si les activités baleinières menées
                 par le Japon au titre de permis spéciaux y étaient conformes. De tels prin-
                 cipes doivent inspirer et façonner tout programme mené au titre d’un per-
                 mis spécial, dont la portée est limitée par l’article VIII de la convention.
                 En outre, les principes de prévention et de précaution semblent en la pré-
                 sente affaire intimement liés.
                     48 CR 2013/17, 8 juillet 2013, p. 35, par. 3.
                     49 Ibid., p. 35‑36, par. 3.
                     50 Ibid., p. 40, par. 17.



                                                                                            152




8 CIJ1062.indb 433                                                                                  18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 375

                    71. Qu’il me soit simplement permis d’ajouter une dernière remarque
                 en conclusion de ce point. En dépit de la réticence de la CIJ (et des autres
                 juridictions internationales, de manière générale) à se prononcer ou à
                 s’arrêter sur le principe de précaution, celui‑ci est de plus en plus présent
                 dans la doctrine, qui le met en avant lorsqu’il est nécessaire de prendre
                 des mesures de protection dès lors que des risques existent, fût‑ce en l’ab-
                 sence de preuve scientifique que ces risques existent. Le principe de pré-
                 caution, quant à lui, met en jeu le facteur temps, la dimension temporelle
                 qui se fait clairement sentir dans l’interprétation et l’application des trai-
                 tés et des instruments relevant du droit international de l’environne-
                 ment 51. Dans ce domaine en général, et en ce qui concerne la convention
                 de 1946 en particulier, la conservation des ressources marines vivantes est
                 devenue, au fil du temps, un intérêt commun prévalant sur la rentabilité
                 commerciale recherchée unilatéralement par les Etats 52, par l’effet de la
                 mise en œuvre du système de garanties, de prise de décisions et de régle-
                 mentation collective selon la convention de 1946 (voir point II ci‑dessus).


                       IX. Les réponses des experts et les incertitudes demeurant
                      autour de la « recherche scientifique » (au titre de JARPA II)

                    72. A l’audience, il m’a semblé opportun de poser aux experts de l’Aus-
                 tralie et du Japon un certain nombre de questions. En réponse aux cinq
                 questions que je lui ai adressées, l’expert de l’Australie (M. Mangel) a évo-
                 qué la possibilité qu’ont les Etats parties à la convention de 1946 de recourir
                 à des méthodes de recherche non létales dans le contexte de la conservation
                 des baleines, le recours à de telles méthodes (par opposition à des méthodes
                 létales) dépendant de la « question qui est au centre de la recherche », sachant
                 qu’il existe une « tension permanente au sein de la communauté scientifique »
                 sur ce point précis 53. Le procédé de marquage et de suivi par satellite, par
                 exemple, est devenu, avec les développements technologiques observés dès le
                 début des années 1990, un moyen non létal de recueillir des informations
                 (par exemple, sur les déplacements des cétacés) 54.
                    73. En réponse aux trois questions que je lui ai posées, l’expert du
                 Japon (L. Walløe) a comparé les prélèvements biopsiques à l’échantillon-
                 nage létal. Il a reconnu ne pas être en mesure de déterminer le nombre
                 total de baleines devant être tuées pour permettre la réalisation des objec-
                 tifs de « recherche scientifique » (tels que définis dans le cadre de
                 JARPA II), dans la mesure où cela dépendrait de la question qui serait

                     51 Voir, de manière générale, par exemple Y. Tanaka, « Reflections on Time Elements

                 in the International Law of the Environment », Zeitschrift für ausländisches öffentliches
                 Recht und Völkerrecht (2013), vol. 73, p. 143‑147, 150‑156, 165‑167 et 170‑175.
                     52 Voir M. Bowman, « « Normalizing » the International Convention for the Regulation

                 of Whaling », Michigan Journal of International Law (2008), vol. 29, p. 139, 163, 175‑177
                 et 199.
                     53 CR 2013/9, 27 juin 2013, p. 64‑66.
                     54 Ibid., p. 66‑67.



                                                                                                     153




8 CIJ1062.indb 435                                                                                           18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 376

                 examinée, affirmant toutefois que, « pour le moment — et pendant encore
                 quelques années —, la mise à mort de 850 individus se justifi[ait] » 55. Il a
                 ajouté que, à certains égards, la « recherche létale » (dans le cadre, par
                 exemple, de l’étude du contenu stomacal) continuait d’être nécessaire 56.
                 Néanmoins, en dépit de ces réponses, demeurait à mon sens l’impression
                 qu’il n’existait pas de critères globaux permettant de déterminer le nombre
                 total de baleines devant être mises à mort, ni l’intervalle de temps dans
                 lequel de telles activités devaient s’inscrire, pour que l’on puisse considé-
                 rer celles‑ci comme menées aux fins de la « recherche scientifique ».
                    74. La « recherche scientifique » est entourée d’incertitudes et est menée
                 en toute conscience de ce fait. Il suffit de se souvenir de ce que Karl Pop-
                 per nous a appris dans sa grande sagesse, à savoir que le savoir scienti-
                 fique ne peut être qu’incertain ou conjectural, alors que l’ignorance est
                 infinie. La recherche scientifique est une quête de vérité parmi des conjec-
                 tures, et puisque nous sommes faillibles, il nous faut apprendre en faisant
                 des erreurs. Nous pouvons espérer nous rapprocher de la vérité, mais sans
                 vraiment savoir si nous en sommes loin ou proches. Sans les réfutations
                 qu’elle appelle nécessairement, la science en viendrait à stagner et à perdre
                 son caractère empirique. Les conjectures et les réfutations sont essentielles
                 au progrès de la science abordée dans cette optique 57. En l’espèce, cela
                 signifierait‑il que l’on peut continuer à tuer des baleines, et de plus en
                 plus, « à des fins scientifiques » et en pleine incertitude scientifique ? Je ne
                 le pense pas ; il existe aussi des méthodes non létales et, après tout, les
                 ressources marines vivantes ne sont pas inépuisables.


                     X. Des appels réitérés, sous les auspices de la convention de 1946,
                            en faveur d’une utilisation non létale des cétacés

                   75. On ne saurait ici passer sous silence les appels réitérés qui ont été
                 formulés sous les auspices de la convention de 1946 en faveur d’une utili-
                 sation non létale des cétacés. Dans sa résolution 1995‑9 sur la chasse à la
                 baleine au titre de permis spéciaux, la CBI recommande de mener au
                 moyen de méthodes non létales les activités de « recherche scientifique »
                 destinées à contribuer à l’évaluation globale des stocks de baleines ; elle
                 rappelle en outre que la convention de 1946 reconnaît l’intérêt commun
                 qu’ont toutes « les nations du monde » à sauvegarder les « grandes res-
                 sources naturelles » représentées par les stocks de baleines « au profit des
                 générations futures ». Dans sa résolution 2005‑I consacrée à JARPA II, la
                 CBI commence par rappeler (préambule, alinéa 2) que,
                           « depuis l’entrée en vigueur du moratoire interdisant la chasse à la
                           baleine à des fins commerciales en 1985-1986, [elle] a adopté plus de
                      55
                       CR 2013/14, 3 juillet 2013, p. 50‑51.
                      56
                       Ibid., p. 51‑52.
                    57 Cf. Karl R. Popper, Conjectures et réfutations — La croissance du savoir scientifique,

                 éd. Payot, 2006.


                                                                                                        154




8 CIJ1062.indb 437                                                                                              18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 377

                       trente résolutions sur la chasse à la baleine au titre d’un permis spé-
                       cial, dans lesquelles elle a généralement exprimé sa position sur cette
                       forme de chasse en déclarant qu’il fallait mettre un terme à la chasse
                       à la baleine au titre d’un permis spécial et recourir uniquement à des
                       méthodes non létales dans le cadre de la recherche scientifique
                       (2003‑2), s’abstenir de tuer des cétacés dans les sanctuaires (1998‑4),
                       veiller à ne pas compromettre la reconstitution des populations (1987)
                       et tenir compte des commentaires du comité scientifique (1987) ».
                    76. Dans sa résolution 2005‑I, la CBI se dit (préambule, alinéa 6) pré-
                 occupée par « le fait que plus de 6800 petits rorquals de l’Antarctique
                 (Balaenoptera bonaerensis) ont été tués dans les eaux de l’Antarctique
                 pendant les dix-huit années du programme JARPA, comparés aux
                 840 baleines tuées à l’échelle mondiale par le Japon à des fins de recherche
                 scientifique pendant les trente et une années qui ont précédé le mora-
                 toire », précisant (ibid., alinéa 10) que « certaines des baleines à bosse visées
                 par le programme JARPA II appartiennent à des populations reproduc-
                 trices de taille modeste et vulnérables vivant autour des Etats archipels du
                 Pacifique sud, et que des prélèvements, même faibles, pourraient avoir un
                 effet préjudiciable sur la reconstitution et la survie de ces peuplements ».
                 La CBI se déclare également préoccupée (ibid., alinéa 11) par le fait que
                 « le programme JARPA II pourrait avoir un effet préjudiciable sur les pro-
                 jets déjà en place de recherche à long terme sur les baleines à bosse ».
                 Enfin, dans le dispositif de la résolution, elle invite « instamment » le Japon
                 à retirer sa proposition au titre du programme JARPA II ou à la reviser
                 dans le dessein de recourir à des méthodes non létales.
                    77. Deux ans plus tard, la CBI a adoptée deux nouvelles résolutions sur
                 l’utilisation non létale des ressources baleinières. Dans la résolution 2007‑1,
                 elle rappelle que le paragraphe 7 b) du règlement annexé à la convention
                 établit un sanctuaire dans l’océan Austral, et qu’elle a, à maintes reprises,
                 demandé aux Etats parties de s’abstenir de délivrer des permis spéciaux en
                 vue de recherches scientifiques impliquant la mise à mort de baleines dans ce
                 sanctuaire, avant d’exprimer sa profonde inquiétude quant au fait que des
                 recherches létales s’y poursuivent. A propos de JARPA II en particulier, la
                 CBI note que, dans le cadre de ce programme, « les prises de petits rorquals
                 ont plus que doublé, et [que] les rorquals communs et les baleines à bosse
                 ont été ajoutés à la liste des espèces visées » (ibid., alinéa 4). Convaincue que
                 « les objectifs du programme JARPA II ne répondent pas à des besoins
                 d’une importance cruciale pour la recherche » (ibid., alinéa 6), la CBI, dans
                 le dispositif de cette même résolution, appelle le Japon à donner suite aux
                 trente et une recommandations du comité scientifique et « à suspendre indé-
                 finiment le recours à des méthodes létales dans le cadre du programme
                 JARPA II dans le sanctuaire baleinier de l’océan Austral ».
                    78. Dans sa résolution 2007‑3 (sur l’utilisation non létale des cétacés),
                 la CBI rappelle en outre que la convention de 1946 a pour but de sauve-
                 garder, « au profit des générations futures, les grandes ressources natu-
                 relles représentées par les stocks de baleines » (ibid., alinéa premier), et

                                                                                              155




8 CIJ1062.indb 439                                                                                   18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 378

                 note que nombre d’Etats côtiers ont opté pour une utilisation non létale
                 des cétacés dans les eaux relevant de leur juridiction, à la lumière des dis-
                 positions pertinentes de la convention des Nations Unies sur le droit de la
                 mer de 1982 et de la déclaration de Rio sur l’environnement et le dévelop-
                 pement de 1992 (préambule, alinéa 2). Elle observe que les cétacés sont,
                 « pour la plupart, de grands migrateurs » et relèvent de ce fait d’un « patri-
                 moine de biodiversité partagé » (ibid., alinéa 3). Appelant à une utilisation
                 non létale des baleines, elle ajoute que « le moratoire sur la chasse com-
                 merciale, en vigueur depuis 1986, a contribué à la reconstitution de cer-
                 tains peuplements baleiniers, essentielle à la promotion des utilisations
                 non létales dans de nombreux pays » (ibid., alinéa 6).
                    79. Dans cette même résolution, la CBI se déclare préoccupée par le fait
                 que les baleines doivent, au XXIe siècle, faire face « à des menaces dont la
                 diversité n’avait nullement été envisagée lors de la conclusion de la convention
                 de 1946 » (ibid., alinéa 7). Elle ajoute que, d’après la déclaration de Bue-
                 nos Aires, « le tourisme de l’observation des baleines, lorsqu’il est bien géré et
                 de grande qualité, favorise la croissance économique et le développement
                 socioculturel des communautés locales, apportant un avantage éducatif et
                 scientifique, tout en contribuant à la protection des populations baleinières »
                 (ibid., alinéa 8). Dans le dispositif de la résolution, la CBI reconnaît en consé-
                 quence, premièrement, les précieux avantages qu’il y a à tirer des « utilisations
                 non létales des cétacés en tant que ressources, en matière tant de développe-
                 ment socio‑économique que scientifique » et, deuxièmement, « la légitimité »
                 de l’utilisation non létale en tant que « stratégie de gestion ». Aussi encou-
                 rage-t‑elle les Etats membres à « œuvrer de manière constructive » en vue
                 d’une « prise en compte » des besoins liés à une utilisation non létale des res-
                 sources baleinières dans « tout accord ou toute décision futures ».


                           XI. Observations finales sur le programme JARPA II
                        et les exigences de la convention de 1946 et du règlement
                                             qui lui est annexé

                    80. Pour en venir enfin à l’enjeu central de la présente espèce — celui
                 du principal différend entre l’Australie et le Japon —, c’est‑à‑dire la ques-
                 tion de savoir si JARPA II est conforme aux prescriptions de la conven-
                 tion de 1946 et du règlement qui lui est annexé, JARPA II ne remplit pas
                 à mon sens les conditions voulues pour pouvoir être considéré comme
                 étant mené « en vue de recherches scientifiques » et ne relève pas de l’ex-
                 ception prévue à l’article VIII de la convention. Au vu de certaines de ses
                 caractéristiques, JARPA II ne peut bénéficier de l’exception prévue à l’ar-
                 ticle VIII, dont l’interprétation doit être restrictive ; il semble en effet que
                 ce programme ne soit pas réellement et uniquement motivé par la conduite
                 de recherches scientifiques.
                    81. Telle est ma conclusion au vu des méthodes employées pour atteindre
                 les objectifs fixés : les méthodes létales, qui sont largement utilisées dans le
                 cadre de JARPA II, doivent être selon moi réservées aux seuls cas où, pre-

                                                                                               156




8 CIJ1062.indb 441                                                                                    18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 379

                 mièrement, elles sont incontournables pour atteindre un objectif crucial de
                 la recherche scientifique ; deuxièmement, aucune autre méthode n’est dispo-
                 nible ; et, troisièmement, le nombre de baleines tuées se limite au strict néces-
                 saire aux fins de la recherche. Or, de fait, dans le cadre de JARPA II, le
                 recours à des méthodes létales pour tuer un nombre a priori élevé de baleines
                 ne me semble pas pouvoir se justifier au nom de la « recherche scientifique ».
                    82. Un autre facteur qui contredit la prétendue vocation « scientifique »
                 de JARPA II est sa durée indéterminée. A mon sens, la conception de
                 tout programme scientifique suppose de définir des objectifs dont la réali-
                 sation obéit à un échéancier précis. La mise à mort continuelle de baleines
                 ne s’inscrit pas dans la logique de la recherche scientifique, me semble‑t‑il,
                 et ne se justifie pas. Reste en outre la question de l’effet négatif que
                 JARPA II risque d’avoir sur les peuplements baleiniers. Comme indiqué
                 à l’instant, ce programme associe méthodes létales et durée indéterminée.
                 Je ne suis guère convaincu que, eu égard à ces paramètres, les peuple-
                 ments baleiniers à l’étude n’en pâtiront pas, surtout si d’autres Etats par-
                 ties à la convention décident d’emboîter le pas au Japon en utilisant les
                 mêmes méthodes et se mettent à tuer des baleines en prétendant comme
                 lui se livrer à des « recherches scientifiques ».
                    83. Il pourrait être porté préjudice aux peuplements baleiniers si d’autres
                 Etats parties à la convention décidaient de tuer autant de baleines que le
                 Japon, pendant une durée indéterminée, en vue de « recherches scientifiques ».
                 Le programme JARPA II, tel qu’il est actuellement mis en œuvre, peut com-
                 promettre la reconstitution des stocks de baleines. Quand bien même l’ob-
                 jectif visé serait aussi scientifique, la recherche scientifique n’est clairement
                 pas le principal objectif de ce programme. Si j’en juge par la méthodologie
                 utilisée (qui fait une large place aux techniques létales — voir ci‑dessus), par
                 la structure du programme et par sa durée, les « recherches scientifiques » ne
                 constituent pas le seul objectif de ce programme, ni même le principal.
                    84. S’agissant de la question de savoir si le paragraphe 2 de l’article VIII 58
                 autorise les aspects commerciaux, le texte de cette disposition paraît clair :
                 il n’admet pas expressément, me semble‑t‑il, qu’un programme de chasse à
                 la baleine mené au titre d’un permis spécial puisse revêtir une dimension
                 commerciale, mais vise uniquement à éviter le gaspillage. La commerciali-
                 sation de la viande de baleine ne me paraît pas s’inscrire dans la logique de
                 l’objectif dans lequel les permis spéciaux sont accordés et elle ne doit pas
                 être admise au titre de cette disposition. Approuver, sur la base de cette
                 disposition, les aspects commerciaux d’un programme de chasse à la baleine
                 mené au titre d’un permis spécial irait à l’encontre de l’article VIII dans son
                 ensemble, ainsi que de l’objet et du but de la convention (voir ci-dessus). La
                 chasse pratiquée purement et simplement à des fins commerciales n’est pas
                 admissible, en vertu du paragraphe 2 de l’article VIII.

                    58 Cette disposition se lit comme suit : « Dans toute la mesure du possible, les baleines

                 capturées en vertu de ces permis spéciaux devront être traitées conformément aux direc-
                 tives formulées par le Gouvernement qui aura délivré le permis, lesquelles s’appliqueront
                 également à l’utilisation des produits obtenus. »

                                                                                                        157




8 CIJ1062.indb 443                                                                                              18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 380

                    85. En ce qui concerne le règlement, le paragraphe 30 impose aux Etats
                 parties à la convention une obligation procédurale positive, au regard de
                 laquelle il est attendu que le Japon coopère avec la CBI et le comité scienti-
                 fique. Dans le présent arrêt, la Cour a conclu que le Japon n’avait pas agi en
                 conformité avec le règlement, et plus précisément avec les alinéas d) et e) de
                 son paragraphe 10 (moratoire sur la chasse à la baleine et évaluation des
                 effets des prises de baleines sur les stocks) et avec l’alinéa b) de son para-
                 graphe 7 (interdiction de la chasse commerciale à la baleine dans le sanc-
                 tuaire de l’océan Austral) (points 3 à 5 du dispositif). Le Japon ne semble
                 pas s’être acquitté de son obligation de tenir compte des commentaires, réso-
                 lutions et recommandations de la CBI et de son comité scientifique.
                    86. Je relèverai par exemple que de nombreuses résolutions 59 ont été adop-
                 tées au fil des ans au sujet de JARPA II et des méthodes létales auxquelles il
                 fait appel, sans que le Japon semble en avoir pleinement tenu compte,
                 puisqu’il continue d’avoir recours à ces mêmes méthodes. La Cour elle‑même,
                 dans le présent arrêt (par. 144), a appelé l’attention sur l’indigence de l’ana-
                 lyse, par le Japon, de la faisabilité des méthodes non létales pour atteindre
                 les objectifs de JARPA II ; elle a par ailleurs fait le commentaire suivant :
                         « Au vu du recours accru aux méthodes létales par rapport à
                       JARPA, ce constat cadre difficilement avec l’obligation incombant
                       au Japon de prendre dûment en considération les résolutions et lignes
                       directrices de la CBI et avec son affirmation selon laquelle [le Japon]
                       n’aurait recours aux méthodes létales dans le cadre de JARPA II que
                       dans la limite nécessaire à la réalisation des objectifs scientifiques du
                       programme. » (Arrêt, par. 144.)

                     59 Voir, par exemple : résolution sur la proposition de permis spéciaux du Japon, appen-

                 dice 4, rapport du président sur les travaux de la 39e réunion annuelle de la CBI, Report of the
                 International Whaling Commission (Rep. IWC), 1988, vol. 38, p. 29 (résolution 1987‑4) ; réso-
                 lution sur la proposition du Japon de capturer des baleines dans l’hémisphère sud au titre d’un
                 permis spécial, appendice 3, rapport du président sur les travaux de la 41e réunion annuelle de
                 la CBI, Rep. IWC, 1990, vol. 40, p. 36 (résolution 1989‑3) ; résolution sur les captures effec-
                 tuées par le Japon dans l’hémisphère sud au titre d’un permis spécial, appendice 2, rapport du
                 président sur les travaux de la 42e réunion annuelle de la CBI, Rep. IWC, 1991, vol. 41, p. 47‑48
                 (résolution 1990‑2) ; résolution sur les captures effectuées par le Japon dans l’hémisphère sud
                 au titre d’un permis spécial, appendice 2, rapport du président sur les travaux de la 43e réunion
                 annuelle de la CBI, Rep. IWC, 1992, vol. 42, p. 46 (résolution 1991‑2) ; résolution sur les
                 captures effectuées par le Japon dans l’hémisphère sud au titre d’un permis spécial, appen-
                 dice 5, rapport du président sur les travaux de la 44e réunion annuelle de la CBI, Rep. IWC,
                 1993, vol. 43, p. 71 (résolution 1992‑5) ; résolution sur les captures effectuées par le Japon dans
                 l’hémisphère sud au titre d’un permis spécial, appendice 7, rapport du président sur les travaux
                 de la 45e réunion annuelle de la CBI, Rep. IWC, 1994, vol. 44, p. 33 (résolution 1993‑7) ; réso-
                 lution sur les captures effectuées par le Japon dans le Pacifique nord au titre d’un permis
                 spécial, appendice 15, rapport du président sur les travaux de la 46e réunion annuelle de la
                 CBI, Rep. IWC, 1995, vol. 45, p. 47 (résolution 1994‑9) ; résolution sur les captures effectuées
                 par le Japon dans l’hémisphère sud au titre d’un permis spécial, appendice 15, rapport du
                 président sur les travaux de la 46e réunion annuelle de la CBI, Rep. IWC, 1995, vol. 45, p. 47
                 (résolution 1994‑10) ; résolution sur les captures effectuées par le Japon au titre d’un permis
                 spécial, appendice 7, rapport du président sur les travaux de la 48e réunion annuelle de la CBI,
                 Rep. IWC, 1997, vol. 47, p. 51‑52 (résolution 1996‑7) (CR 2013/8, 26 juin 2013, p. 34‑35).

                                                                                                               158




8 CIJ1062.indb 445                                                                                                     18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 381

                    87. En outre, l’on serait bien en peine de défendre l’idée que les
                 « recherches scientifiques » constituent le seul objectif de JARPA II, qui
                 semble à bien des égards avoir une vocation commerciale. JARPA II ne
                 relève pas, me semble‑t‑il, de l’exception prévue à l’article VIII de la
                 convention. Dans son arrêt, la Cour a jugé que les permis spéciaux déli-
                 vrés par le Japon dans le cadre de ce programme n’entraient pas dans les
                 prévisions du paragraphe 1 de l’article VIII de la convention (point 2 du
                 dispositif). La présente affaire a donné à la Cour une occasion unique de
                 se prononcer sur un système de réglementation collective de l’environne-
                 ment dans l’intérêt des générations à venir. La notion de garanties collec-
                 tives est désormais inscrite dans différents domaines du droit international
                 contemporain. Au‑delà du seul règlement pacifique du différend qui
                 oppose actuellement les Parties, l’arrêt de la Cour en l’affaire pourrait
                 revêtir une portée plus large au profit de tous.
                    88. Enfin, je me permettrai de relever que, bien que les conventions et
                 les traités internationaux soient le produit de leur époque, ils peuvent
                 s’adapter à des conditions qui évoluent, et leur interprétation et leur appli-
                 cation dans le temps attestent qu’il s’agit d’instruments vivants. Ils évoluent
                 au fil des ans ; sans cela, ils tomberaient en désuétude. La convention
                 de 1946 ne fait pas exception et, dotée de son propre mécanisme de contrôle,
                 elle s’est révélée être un instrument vivant. En outre, dans des domaines
                 différents du droit international, les traités et les conventions — en particu-
                 lier ceux qui mettent en place un mécanisme de protection — ont amené à
                 définir une herméneutique qui leur est propre en tant qu’instruments
                 vivants. C’est ce qui se passe non seulement dans le domaine de la conser-
                 vation et de l’utilisation durable des ressources marines vivantes qui nous
                 occupe ici, mais aussi dans d’autres sphères du droit international.
                    89. La présente affaire relative à la Chasse à la baleine dans l’Antarc-
                 tique a mis en lumière l’évolution du droit relatif à la conservation et à
                 l’utilisation durable des ressources marines vivantes qui, à son tour, a fait
                 apparaître ce qui me semble être sa contribution à la formation progres-
                 sive d’une opinio juris communis dans ce domaine du droit international
                 contemporain. L’opinio juris, à mon sens, devient un facteur clé dans le
                 développement même du droit international (dans le cas présent, conser-
                 vation et utilisation durable des ressources marines vivantes) ; son inci-
                 dence n’est plus celle d’un seul des éléments constitutifs de l’une de ses
                 sources « formelles » 60. Le développement du droit international dans des
                 domaines d’intérêt public ou commun, tels que celui de la conservation
                 et de l’utilisation durable des ressources marines vivantes, est un proces-
                 sus qui, essentiellement par une tentative de légitimer les normes des­
                 tinées à régir la vie internationale, va au‑delà de l’énoncé de ses sources
                 ­formelles 61.

                    60 Ces dernières n’étant que des moyens ou instruments de formation de normes juri-

                 diques internationales.
                    61 Pour une conceptualisation de cette perspective, voir A. A. Cançado Trindade, Inter-

                 national Law for Humankind…, op. cit. supra note 15, p. 134‑138, et en particulier p. 137.

                                                                                                      159




8 CIJ1062.indb 447                                                                                            18/05/15 09:29

                     chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 382

                    90. De cette manière, l’opinio juris communis en vient à prendre une
                 dimension bien plus large que celle d’un élément subjectif constitutif de la
                 coutume, et à exercer un rôle clé dans l’émergence et l’évolution progres-
                 sive des normes juridiques internationales. Après tout, la conscience juri-
                 dique de ce qui est nécessaire (jus necessarium) l’emporte sur la volonté
                 des Etats individuels (jus voluntarium), rendant possible l’évolution du
                 droit international qui régit la conservation et l’utilisation durable des
                 ressources marines vivantes. Dans ce domaine, le volontarisme de l’Etat
                 le cède au jus necessarium, et ce particulièrement en cette époque qui a vu
                 se créer nombre de juridictions internationales et se multiplier les efforts
                 visant à parvenir à la primauté tant attendue du jus necessarium sur le
                 jus voluntarium, une primauté qui se révèle en définitive cruciale pour la
                 réalisation du bien commun.

                                         (Signé) Antônio Augustus Cançado Trindade.




                                                                                         160




8 CIJ1062.indb 449                                                                              18/05/15 09:29

